Exhibit 10.33

[Note: Certain information has been excluded from this Exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed]

PURCHASE AND SALE AND ESCROW AGREEMENT

SELLER:

VESTAR CTC CHANDLER, L.L.C.,
an Arizona limited liability company

and

VESTAR CTC CHANDLER PHASE 2, L.L.C.,

an Arizona limited liability company

 

PURCHASER:

CONSOLIDATED-TOMOKA LAND CO.,
a Florida corporation


PROPERTY:

CROSSROADS TOWNE CENTER - CHANDLER
SWC LOOP 202 & GILBERT ROAD
CHANDLER, ARIZONA

December 23, 2019

 

 








Term Sheet

Purchaser:CONSOLIDATED-TOMOKA LAND CO., 
a Florida corporation

Notice Address:Consolidated-Tomoka Land Co.
1140 N. Williamson Boulevard, Suite 140
Daytona Beach, FL 32114
[information removed]

With a copy to:Consolidated-Tomoka Land Co.
1140 N. Williamson Boulevard, Suite 140
Daytona Beach, FL 32114
[information removed]

With a copy to:[information removed]

 

Seller:VESTAR CTC CHANDLER, L.L.C.,
an Arizona limited liability company

and

VESTAR CTC CHANDLER PHASE 2, L.L.C.,

an Arizona limited liability company

Notice Address:[information removed]

With a copy to:[information removed]

Escrow Agent:First American Title Insurance Company

[information removed]

Property:Crossroads Towne Center - Chandler
SWC Loop 202 & Gilbert  Road
Chandler, Arizona

Purchase Price:$61,800,000

Initial Deposit:$500,000

Additional Deposit:$1,000,000

Approval Date:December 26, 2019

Closing Date:January 27, 2020

 



i



 

PURCHASE AND SALE AND ESCROW AGREEMENT

THIS PURCHASE AND SALE AND ESCROW AGREEMENT (this “Agreement”) dated as of the
23rd day of December, 2019 (the “Effective Date”), is made by and between VESTAR
CTC CHANDLER, L.L.C., an Arizona limited liability company (“Seller I”) and
VESTAR CTC CHANDLER PHASE 2, L.L.C., an Arizona limited liability company
(“Seller II” and individually and collectively with Seller I as the context may
require, “Seller”), and CONSOLIDATED-TOMOKA LAND CO., a Florida corporation
(“Purchaser”).

R E C I T A L S:

Seller desires to sell certain improved real property commonly known
as Crossroads Towne Center – Chandler located at SWC Loop 202 & Gilbert Road,
Chandler, Arizona, along with certain related personal and intangible property,
and Purchaser desires to purchase such real, personal and intangible property.

Seller I shall be deemed to be the Seller of the Seller I Property (as
hereinafter defined) and Seller II shall be deemed to be the Seller of the
Seller II Property (as hereinafter defined), and the parties shall cooperate and
prepare separate closing documents for the respective transfers pursuant to this
Agreement.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1.The Property.

1.1Description.  Subject to the terms and conditions set forth in this
Agreement, and for the consideration herein set forth, Seller agrees to sell and
transfer, and Purchaser agrees to purchase and acquire, all of Seller’s right,
title, and interest in and to the following (as it relates to the Seller I Land
(as hereinafter defined), the “Seller I Property” and as it relates to the
Seller II Land (as hereinafter defined) the “Seller II Property”, and
individually and collectively with the Seller I Property as the context may
require, the “Property”):

1.1.1Certain real property located in Chandler, Maricopa County, Arizona, and
more specifically described in Exhibit 1.1.1.A attached hereto as to Seller I
(the “Seller I Land”) and more specifically described on Exhibit 1.1.1.B
attached hereto as to Seller II (the “Seller II Land”, and individually and
collectively with the Seller I Land as the context may require, the “Land”);

1.1.2All improvements located on the Land, including all buildings
(collectively, the “Building”), and all other structures, parking areas,
systems, fixtures, and utilities associated with, and utilized by Seller in the
ownership and

1



 

operation of the Building (all such improvements, together with the Building,
being referred to herein collectively as the “Improvements”);

1.1.3All furniture, artwork, personal property, machinery, appliances, tools,
building materials, hardware, carpeting, apparatus, and equipment currently used
in the operation, repair and maintenance of the Land and Improvements and
situated thereon (collectively, the “Personal Property”), generally described on
Exhibit 1.1.3 attached hereto, but expressly excluding all furniture, artwork,
personal property, equipment, fixtures, appliances, machinery, tools, building
materials, apparatus and all other personal property owned by tenants of the
Building, public or private utilities or contractors working at the Property,
except, in each of the foregoing cases, to the extent of any reversionary or
other interest of Seller therein and except the property described on Exhibit
1.1.3 that is identified as “Excluded Property”.  The Personal Property to be
conveyed is subject to depletions, replacements and additions in the ordinary
course of business and contractual and legal transfer and use restrictions;

1.1.4All rights, easements, hereditaments, interests, and appurtenances
belonging to or inuring to the benefit of Seller and pertaining to the Land
including without limitation water and mineral rights, if any;

1.1.5Any street or road abutting the Land to the center lines thereof;

1.1.6The leases and occupancy agreements, as amended, prior to the date hereof,
including those in effect on the Effective Date, which as to Seller I are
identified on the Schedule of Leases attached hereto as Exhibit 1.1.6.A and
which as to Seller II are identified on the Schedule of Leases attached hereto
as Exhibit 1.1.6.B, and any new leases entered into pursuant to Section 4.4,
which as of the Closing Date (as hereinafter defined) affect all or any portion
of the Land or Improvements (collectively, the “Leases”), and any security and
other deposits and prepaid rent required to be reimbursed by Seller under the
Leases as of the Closing (as hereinafter defined) with respect to any such
Leases;

1.1.7Subject to Section 3.3, all assignable contracts and agreements
(collectively, the “Contracts”) relating to the operation, repair or maintenance
of the Land, Improvements or Personal Property the terms of which extend beyond
midnight of the day preceding the Date of Closing (as hereinafter defined);

1.1.8To the extent assignable without the consent of third parties, and/or the
payment of compensation, and except for trademarks, trade names, and domain
names for Crossroads Towne Center (for which Purchaser will be given a
non-exclusive and irrevocable right to use), all permits, approvals,
entitlements and other intangible property owned by Seller, if any, and used
solely in connection with the Property, including, without limitation, all of
Seller’s right, title and interest in any and all transferable, unexpired
warranties and guaranties

2



 

(collectively, the “Intangible Personal Property”) it being expressly understood
and agreed that in connection with the assignment of any transferable warranties
and guaranties, Seller shall cooperate with Purchaser in facilitating such an
assignment at and/or after the Closing, but shall not be obligated to pay any
fee or compensation or incur any obligation or liability in connection with such
an assignment, and completion prior to Closing of such assignment shall not be a
condition to Closing; and

1.1.9All transferable consents, authorizations, variances or waivers, licenses,
permits, and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality held by
the Seller in respect of the Land or Improvements (collectively, the
“Approvals”).

1.2Purchase Price.  The total purchase price to be paid for the Property
(“Purchase Price”) is SIXTY-ONE MILLION EIGHT HUNDRED THOUSAND
DOLLARS ($61,800,000) U.S. The Purchase Price is allocated to the Seller I
Property and the Seller II Property as follows: Seller I Property, $40,375,000;
and Seller II Property, $21,425,000.

1.3Payment.  Payment of the Purchase Price is to be made in cash as follows:

1.3.1(a)By 5:00 p.m. (Arizona Time) on the day that is two (2) business days
following the Effective Date, Purchaser shall deliver an earnest money deposit
of FIVE HUNDRED THOUSAND DOLLARS ($500,000) (the “Initial Deposit”) to Escrow
Agent (as defined below).

(b)If Purchaser provides a Continuation Notice (as defined below) prior to the
expiration of the Due Diligence Period, then before 5:00 p.m. Arizona Time on
the day which is two (2) business days following the expiration of the Due
Diligence Period, Purchaser shall make an additional deposit of ONE MILLION
DOLLARS ($1,000,000) (the “Additional Deposit”) (collectively, the Initial
Deposit and the Additional Deposit are referred to herein as the “Deposit”). The
Deposit, as installments of same are paid, will be placed and held in escrow by
First American Title Insurance Company at 2425 East Camelback Road, Suite 300,
Phoenix, Arizona 85016 (“Title Company”  and  “Escrow Agent”) in a fully
FDIC-insured account or accounts at a mutually acceptable banking institution
located in the State of Arizona, and such account shall have no penalty for
withdrawal.  Except as otherwise provided in this Agreement, the Deposit shall
be applied to the Purchase Price at Closing.  The Deposit shall be paid by wire
transfer of immediately available federal funds.  The failure by Purchaser to
deposit with Escrow Agent any portion of the Deposit within the time-frame for
doing so shall at the option of Seller exercised by written notice to Purchaser
and without right of cure by Purchaser result in the immediate, automatic
cancellation and termination of this Agreement.  By its execution hereof, Title
Company acknowledges the receipt of the Deposit and its agreement to hold and
apply the Deposit in accordance with this Agreement.



3



 

Half of each of the Initial Deposit and the Additional Deposit shall be deemed
allocated to each of the Seller I Property and the Seller II Property.

(c)Neither Purchaser nor Seller shall incur any liability to the other in
connection with the selection of the Title Company or the surveyor, if any,
retained in connection with the transaction contemplated by this Agreement or in
connection with the loss by Title Company of the Deposit or any other amounts
deposited by either party into escrow.

1.3.2At Closing, the Purchaser shall pay Seller the Purchase Price, inclusive of
the Deposit and subject to adjustments and pro rations as expressly provided
herein, to a bank account designated by Seller via wire transfer or other form
of immediately available funds.

1.3.3Purchaser’s obligation to purchase the Property is not contingent upon
Purchaser’s ability to obtain financing for the purchase of the Property.

1.4Independent Consideration.  Contemporaneously with the execution and delivery
of this Agreement and delivery of the Initial Deposit, Escrow Agent shall pay to
the Seller as further consideration for this Agreement, the amount of ONE
HUNDRED DOLLARS ($100) (“Independent Consideration”) of the Initial Deposit as
independent consideration provided for hereunder, which Independent
Consideration is fully earned by Seller and is not refundable under any
circumstances.

1.5Closing.  Payment of the Purchase Price and closing hereunder (the “Closing”)
will take place pursuant to a mail away escrow closing on or before the Closing
Date, at the offices of the Title Company at 11:00 a.m. Arizona time or at such
other time and place as may be agreed upon in writing by Seller and Purchaser
(the aforesaid date, or such other date as may be agreed upon by the parties,
being referred to in this Agreement as the “Closing Date” or the “Date of
Closing”).  The parties agree that Closing can occur by delivery of the closing
documents and the Purchase Price to the Title Company pursuant to written
instruction letters and that the parties do not have to physically attend the
Closing.  The Closing Date is of extreme importance to Seller as the Purchase
Price is needed by Seller on the Closing Date in order to satisfy certain
obligations of Seller, and Purchaser’s covenant to close the transaction
contemplated by (and subject to the terms of) this Agreement on the Closing Date
constitutes a material inducement to the entry by Seller into this Agreement.

1.6Agreement to Convey.  Seller shall convey, and Purchaser shall accept, title
to the Land and Improvements by the Deed (defined below) and title to the
Personal Property shall be transferred, by bill of sale, without warranty as to
the title or the condition of such personalty, except as set expressly forth in
this Agreement.  Purchaser acknowledges that Seller makes no representation or
warranty whatsoever with respect to the Personal Property and/or the Intangible
Personal Property and, in this regard, Seller hereby disclaims any and all
express or implied warranties, including any warranty of merchantability,
fitness for any particular purpose, suitability, title, design or

4



 

condition, quality or capacity, or compliance with law as to both the Personal
Property and the Intangible Personal Property.

2.“As Is” Purchase.

2.1No Reliance by Purchaser.

(a)As a material inducement for Seller entering into this Agreement, Purchaser
expressly acknowledges and agrees that the Property is being sold, and Purchaser
is acquiring the Property, in its present condition and state of
repair.  Purchaser shall accept the Property in an “AS IS” “WHERE IS” condition
and “WITH ALL FAULTS” as of the Effective Date and as of the Closing, except as
otherwise expressly set forth in this Agreement.

(b)Purchaser understands and expressly acknowledges that unknown liabilities,
conditions and defects may exist with respect to the Property, that Purchaser
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between the parties with the knowledge of the possibility of liabilities,
shall be given in exchange for a full accord and satisfaction and discharge of
Seller of all such liabilities, except as expressly set forth in this Agreement
or in the closing documents required to be executed at Closing by Seller under
this Agreement and delivered to Purchaser (the “Closing Documents”).

(c)Purchaser shall not rely on any warranties, promises, understandings or
representations, express or implied, of Seller, any Seller Party (as defined
below) or any agent, contractor or employee of Seller or a Seller Party relating
to the Property, the physical condition, development potential, operation, or
income generated by the Property or any other matter or things affected by or
related to the Property, except as may be expressly contained in this Agreement
or the closing documents identified herein, and no such representation or
warranty shall be implied with respect to the Property.  Without limiting the
generality of the foregoing disclaimer of representations and warranties, except
as may be expressly contained in this Agreement or the closing documents
identified herein, Seller specifically disclaims any warranties or
representations of any kind or character, express or implied, with respect to
(i) matters of title, (ii) environmental matters relating to the Property or any
portion thereof, including, without limitation, the presence of Hazardous
Materials, including asbestos, or any mold or harmful or toxic materials in, on,
under or in the vicinity of the Property, (iii) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting, (iv)
whether, and the extent to which the Property or any portion thereof is affected
by any stream (surface or underground), body of water, wetlands, flood prone
area, flood plain, floodway or special flood hazard, (v) drainage, (vi) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions

5



 

of soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (vii) the presence of endangered species or any environmentally
sensitive or protected areas, (viii) zoning or building entitlements to which
the Property or any portion thereof may be subject, (ix) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric, (x) usages of adjoining Property, (xi) access
to the Property or any portion thereof, (xii) the  Property’s compliance with
any site plans or other plans and specifications, or the size, location, age,
use, design, quality, description, suitability, structural integrity or
soundness, state of repair, water-tightness, operation, habitability, quality of
construction or physical condition of the Property or any portion thereof
including, without limitation, the plumbing, sewer, heating, ventilating, air
conditioning and electrical systems, roofing, windows, balconies, walls, floors
and foundations, (xiii) the value, title or financial condition of the Property,
or any income, expenses, charges, liens, encumbrances, rights or claims on or
affecting or pertaining to the Property or any part thereof, (xiv) the condition
or use of the Property or compliance of the Property with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire, parking or zoning ordinances, codes or other similar laws,
including without limitation the Americans with Disabilities Act, (xv) the
existence or nonexistence of underground storage tanks, surface impoundments, or
landfills, (xvi) the merchantability of the Property or fitness of the Property
for any particular purpose, (xvii) the truth, accuracy or completeness of the
Property Documents (except for the representations expressly stated in
Section 5.1), (xviii) tax consequences, or (xix) any other matter or thing with
respect to the Property.  A “Seller Party” is defined as the member of Seller,
the property management company, UBS Realty Investors LLC (“UBS Realty”)
(Seller’s advisor), and their respective officers, members, partner(s),
employees, and agents.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property, including, without limitation, the
following, to the extent that the same exist and are in the Seller’s possession:
licenses, permits and approvals; copies of correspondence with tenants;
materials and booklets, if any, used in connection with the marketing of the
Property for lease; and the “as-built” plans and specifications and all other
available drawings, plans and specifications which relate or pertain to the
Property.

2.1.1Purchaser may, prior to the expiration of the Due Diligence Period, fully
inspect and investigate the Property and matters relevant to the Property and
may make all inquiries, inspections, tests, audits, studies and analyses that it
deems necessary or desirable in connection with the Property (subject to the
provisions of Section 3.1 of this Agreement) and approve or disapprove in its
sole discretion the results of its investigations and inspections (including
engineering, structural or other tests with respect to the condition of the
Property).  Except as otherwise expressly set forth in this Agreement, Purchaser
shall rely solely upon the results of Purchaser’s own inspections and judgment
and other information obtained or otherwise available to Purchaser, rather than
any

6



 

information of Seller, when determining whether to purchase the
Property.  Seller is under no duty to make affirmative disclosures or inquiry
regarding any matter which may or may not be known to Seller or any Seller
Party, except as expressly set forth in this Agreement and in the Closing
Documents, and Purchaser, for itself and for its successors and assigns, hereby
specifically waives and releases Seller and each Seller Party from any such duty
that otherwise might exist, except as expressly set forth in this Agreement and
in the Closing Documents.

2.1.2Purchaser hereby waives and releases Seller, and each Seller Party, from
any and all present or future claims, demands, causes of actions, losses,
damages, including, without limitation, exemplary, punitive, indirect or
consequential, special or other damages, liabilities, costs and expenses
(including attorney’s fees whether suit is initiated or not) whether known or
unknown, liquidated or contingent (hereinafter collectively called the “Claims”)
arising from or relating to Property, including, without limitation, any of the
matters set forth in this Section 2, as well as (i) any defects, errors or
omissions in the design, construction, repair, or maintenance of the Property,
or (ii) any environmental and other physical conditions affecting the Property
whether the same are a result of negligence or otherwise, except, subject to the
limitations set forth in this Agreement, for any Claims resulting from any
breach of any representation or warranty or covenant made by Seller under this
Agreement or the Closing Documents.  The release set forth in this Section
specifically includes, without limitation, any Claims arising in connection with
the presence or alleged presence of asbestos or harmful or toxic substances in,
on, under or about the Property including, without limitation, any claims under
or on account of (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as the same may have been amended or may be amended from
time to time and similar state statutes and any regulations promulgated
thereunder; (ii) any other federal, state or local law, ordinance, rule or
regulation, now or hereafter in effect, that deals with or otherwise in any
manner relates to, environmental matters of any kind; or (iii) this Agreement or
the common law, except, subject to the limitations set forth in this Agreement,
for any Claims resulting from any breach of any representation or warranty or
covenant made by Seller under this Agreement or the Closing Documents.  The
release set forth in this Section specifically includes, without limitation, any
claims under the Americans with Disabilities Act of 1990 or similar state or
local laws, as any of those laws may be amended from time to time and any
regulations, orders, rules of procedure or guidelines promulgated in connection
with such laws, regardless of whether they were in existence on the Effective
Date.  Purchaser acknowledges that Purchaser has been represented by independent
legal counsel of Purchaser’s selection and Purchaser is granting this release of
its own volition and after consultation with Purchaser’s counsel.  The waiver
and release of claims by Purchaser in this Section does not obligate Purchaser
to indemnify Seller or any Seller Party against any such claims brought by third
parties. 

2.2Merger and Survival.  All understandings and agreements heretofore made
between the parties or their respective agents or representatives are merged in
this

7



 

Agreement and the Exhibits hereto annexed, which alone fully and completely
express their agreement, and this Agreement has been entered into after full
investigation, or with the Purchaser satisfied with the opportunity afforded for
investigation, neither party relying upon any statement or representation by the
other unless such statement or representation is specifically embodied in this
Agreement or the Exhibits annexed hereto.  All the terms and provisions of
Sections 2.1 and 2.2 shall survive Closing or any termination of this Agreement.

2.3Due Diligence.

(a)Purchaser shall have until the Closing Date, or the date of any earlier
termination of this Agreement, to conduct due diligence investigations with
respect to the Property.  Seller shall make available to Purchaser and its
employees, representatives, counsel and consultants access to the Property
during normal business hours and to documents, materials, reports, books,
records and files relating to the Property (except for the Excluded Items, as
defined below) in Seller’s possession.

Notwithstanding anything to the contrary contained in this Agreement, Seller
shall have no obligation to make available to Purchaser any of the following
items (the “Excluded Items”):  (i) Seller’s financial analyses or projections,
Investment Committee information, including Seller’s pre-acquisition due
diligence materials, acquisition files on the Property and the book value of the
Property; (ii) material which is subject to attorney-client privilege or which
is attorney work product; (iii) other than operating statements for the
Property, market valuations, appraisals, insurance policies, any engineering, or
inspection reports or proposals or bids for repairs to the Property or any
portion thereof or any current operating budgets for the Property; (iv)
financials of Seller or any affiliate of Seller; (v) material which Seller is
legally required not to disclose; or (vi) any of Seller’s entity-related
instruments, files or correspondence, including tax returns.  Seller shall also
allow Purchaser and Purchaser’s representatives to make copies at the property
management office for the Property of such items as Purchaser reasonably
requests (except for the Excluded Items), at Purchaser’s sole cost and expense. 

(b)Prior to the Closing Date, and subject to Section 3.1 below, Purchaser may
make an on-site inspection of the Property and otherwise investigate the
Property to Purchaser’s complete satisfaction.

(c)“Due Diligence Period” means the period commencing on the Effective Date and
ending at 5:00 p.m. Arizona time on the Approval Date.

(d)Purchaser shall not contact any governmental authority having jurisdiction
over the Property without Seller’s prior written consent except (i) to contact
the local fire marshal for the sole purpose of ascertaining whether or not there
are any open violations at the Property, but in no event will the Purchaser
request or schedule any inspections of any portion of the Property by the fire

8



 

marshal or any other governmental authority, (ii) to request zoning and tax
assessment confirmation, and/or (iii) to determine whether any obligations to be
performed or fees to be paid by the owner of the Property remain outstanding
under any development or similar improvement agreement with the City of
Chandler, Arizona.  Purchaser shall observe all appropriate safety precautions
in conducting any inspection(s) of the Property.

3.Inspections and Approvals.

3.1Inspections.

3.1.1Subject to the rights of tenants and other occupants at the Property, upon
providing Seller at least one (1) business day’s prior written notice (which
notice may be by e-mail to Tim Ray at tray@vestar.com or other Vestar party or
attorney and Seller may respond to any such notice by e-mail from Tim Ray or
other Vestar party or attorney), Seller shall allow Purchaser or Purchaser’s
agents or representatives reasonable access to the Property (during normal
business hours) for purposes of non-intrusive physical or environmental
inspection of the Property and review of the Leases, expenses and other matters,
provided that in no event shall Purchaser or its agents be permitted to conduct
any physically intrusive testing without Seller’s prior written consent, which
may be given or withheld in Seller’s sole and absolute discretion.  Seller may
elect, in its discretion, to accompany Purchaser and its agents during any such
inspection and testing, provided that Seller shall endeavor not to unreasonably
delay Purchaser’s inspections at the Property. If this Agreement terminates for
any reason other than a default by Seller, Purchaser shall, upon written request
from Seller, deliver to Seller copies of any physical or environmental reports
commissioned by Purchaser with respect to the Property; provided, however, that
(i) Seller reimburses Purchaser for Purchaser’s actual out-of-pocket cost to
obtain the report(s) requested by Seller and (ii) such report(s) shall be
delivered to Seller without any representations or warranties or any right to
rely thereon. For purposes of this Agreement, “physically intrusive testing”
shall mean testing that involves borings (such as the taking of soil samples
and/or a “Phase II” environmental study), corings (such as the taking of roof or
wall samples), or any taking of physical samples or penetration of the surface
of the Land, the Improvements or Personal Property comprising the Property.  

3.1.2When making any physical or environmental inspection(s) of the Property,
Purchaser shall carry the insurance coverages set out on Exhibit 3.1.2 attached
hereto, and, upon request of Seller, shall provide Seller with written evidence
of same.  Purchaser and its agents shall not unreasonably interfere with the
business activity of property manager, tenants, tenants’ customers or employees,
or any persons occupying or providing goods or services at the Property, shall
not reveal to any third party other than the “Purchaser Parties” (as defined in
Section 3.6) and persons approved by Seller the results of its inspections
(except as may be required by law).  Purchaser shall promptly repair any damage
to the Property resulting from such test or inspection to its same

9



 

condition (or a better condition) prior to such test or inspection and remove
anything placed on the Property by the Purchaser Parties in connection with its
inspection(s), which obligations shall survive Closing or any termination of
this Agreement.

If Purchaser elects to do any tenant interviews (in person or otherwise),
Purchaser shall give Seller two (2) business days prior written notice of its
intention to conduct any inspection(s) or tenant interviews, and Seller reserves
the right to have a representative present, provided that Seller shall endeavor
not to unreasonably delay Purchaser’s tenant interviews.  Except as provided for
in the preceding sentence, Purchaser shall have no right to contact any tenants
of the Property prior to Closing.  Purchaser shall indemnify, defend, and hold
Seller and any Seller Party free and harmless for, from and against any loss,
injury, damage, claim, lien, cost or expense, including attorneys’ fees and
costs arising out of a breach of the foregoing by Purchaser in connection with
the inspection of the Property, or otherwise from the exercise by Purchaser or
its agents or representatives of the right of access under this Section 3.1.2
(collectively, the “Purchaser’s Indemnity Obligations”), which agreement shall
survive Closing or termination of this Agreement.  Any inspections shall be at
Purchaser’s expense.  Seller makes no representations or warranties as to the
truth, accuracy or completeness of any materials, reports, data or other
information supplied to Purchaser by Seller or a Seller Party or any of their
respective agents, employees or contractors in connection with Purchaser’s
inspection of the Property (e.g., that such materials are current, complete,
accurate or the final version thereof, or that all such materials are in
Seller’s possession), except as expressly set forth in this Agreement.  It is
the parties’ express understanding and agreement that such materials are
provided only for Purchaser’s convenience in making its own examination and
determination prior to the Approval Date as to whether it wishes to purchase the
Property, and, in doing so, Purchaser shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Property and not
on any materials supplied by Seller or a Seller Party or any of their respective
agents, employees or contractors.  Purchaser expressly disclaims any intent to
rely on any such materials provided to it by Seller or a Seller Party or any of
their respective agents, employees or contractors in connection with its
inspection and agrees that it shall rely solely on its own independently
developed or verified information, except for any representations and warranties
of Seller, if any, regarding such materials expressly set forth in this
Agreement.  Purchaser further acknowledges and agrees that such materials were
provided on the express condition that Purchaser shall make an independent
verification of the accuracy of such information except with respect to any
representations and warranties of Seller, if any, regarding such information
expressly set forth in this Agreement.  The terms and provisions of this
Section 3.1.2 shall survive the Closing or any termination of this Agreement.

3.1.3Except to the extent required by any applicable statute, law, regulation or
governmental authority in its capacity as a contract purchaser (i.e., not an
owner) and after five (5) business days written notice to Seller, neither

10



 

Purchaser nor Purchaser’s Representatives shall report the results of
Purchaser’s inspections or investigations to any governmental or
quasi-governmental authority under any circumstances without obtaining Seller’s
express written consent, which consent may be withheld in Seller’s sole
discretion.

3.1.4This Agreement supersedes and replaces the Access and Inspection Agreement
dated November 26, 2019, by and between Purchaser and Seller, which is hereby
terminated.

3.2Title and Survey.  Prior to or contemporaneously with execution of this
Agreement, Seller has delivered or caused to be delivered to Purchaser, and
Purchaser acknowledges receipt of, (i) a preliminary title report or a
commitment for an extended coverage owner’s policy of title insurance ALTA, Form
2006 insuring fee title to the Land to be issued at Closing, with a commitment
to insure the gap from the period title was last examined to the date of
recording of the Deed (the “Title Policy”), together with copies of all items
shown as exceptions to title therein, issued by the Title Company and identified
as Commitment No. NCS-987867-PHX1, dated November 7, 2019 and Commitment No.
NCS-987869-PHX1, dated November 6, 2019 (collectively, the “Title Commitment”),
and (ii) a copy of Seller’s existing survey of the Land (“Survey”).  Purchaser
shall have until three  (3)  business days prior to the Approval Date to provide
written notice to Seller of any matters shown by the Title Commitment or Survey
which are not satisfactory to Purchaser in Purchaser’s sole discretion, which
notice (“Title Notice”) shall specify the reason such matter(s) are not
satisfactory and the curative steps necessary to remove the basis for
Purchaser’s disapproval; provided,  however, that (i) the standard printed
exceptions on an owner’s policy of title insurance ALTA, Form 2006 and
non-delinquent liens for general and special real estate taxes and installment
payments of special assessments, the current zoning of the Property, including
all permits, waivers and stipulations, and the interest of any tenant occupying
space at the Property, as a tenant only, and all matters arising out of any act
of Purchaser or Purchaser’s representatives shall be “Permitted Encumbrances”,
and (ii) Seller shall be obligated to remove any exceptions caused by Seller’s
voluntary acts after the end of the Due Diligence Period and not approved by
Purchaser.  “Permitted Encumbrances” shall not include any mechanic’s lien
arising from any contract entered into by Seller or any monetary lien of Seller,
except for taxes and special assessments not yet due and payable.  Purchaser may
not object to any Permitted Encumbrances.

Notwithstanding (subject to) the above, after a Title Notice is provided to
Seller, the parties shall then have until on or before the Approval Date or such
later date as may be mutually acceptable, to make such arrangements or take such
steps as they may mutually agree upon, if any, to satisfy Purchaser’s
objection(s).  Seller shall have no obligation to expend or agree to expend any
funds, to undertake or agree to undertake any obligations or otherwise to cure
or agree to cure any title or survey objections. Seller shall have no obligation
(i) to cure a title objection unless required under the second to last sentence
of the preceding paragraph, or (ii) to proceed to Closing without curing such
title objection, unless Seller expressly undertakes such an obligation by a
written notice to or written agreement with Purchaser given or entered into on
or prior to the Approval Date and which recites that it is in response to a
Title Notice. Except for those matters

11



 

which Seller is obligated to remove pursuant to (ii) above, Purchaser’s sole
right with respect to any Title Commitment or Survey matter to which it objects
in a Title Notice given in a timely manner shall be to elect on or before the
Approval Date to terminate this Agreement pursuant to Section 3.5 hereof (unless
such matter is a matter which Seller is obligated to correct under the second to
last sentence of the preceding paragraph) and subject to Purchaser’s rights
under Section 10.3.  If Seller fails to timely respond to any objection in a
Title Notice, Seller shall be deemed to have elected not to cure same.  All
matters shown in the Title Commitment and/or Survey with respect to which
Purchaser fails to give a Title Notice on or before the last date for so doing,
or with respect to which a timely Title Notice is given but Seller has not
undertaken an express obligation to cure as provided above, shall be deemed to
be approved by Purchaser as “Permitted Encumbrances”, subject, however, to
Purchaser’s termination right provided in Section 3.5 hereof.  Permitted
Encumbrances shall specifically include any items recorded against the Property
as a result of the actions of Purchaser including, without limitation, any
financing-related instruments.

If, after the expiration of the Due Diligence Period and at any time prior to
Closing, the Title Commitment is amended to add an adverse title exception
(other than an item based on the Title Company’s review of the Survey) not
caused by Purchaser or any Purchaser Parties that will not be released of record
with the Purchase Price proceeds payable to Seller, then Purchaser shall have
until the earlier of (i) three (3) business days after receipt of such amended
Title Commitment, or (ii) the Closing Date, to object to any such new matters
not disclosed on the prior Title Commitment or Survey, as applicable, by
delivering written notice of any such objections to Seller and Title Company
within such period.  If Purchaser fails to make any such objections within such
period, Purchaser shall be deemed to have approved such amended Title Commitment
and such new matters shall be deemed to be additional Permitted
Encumbrances.  If Purchaser has made such objections, Seller shall have until
the earlier of (i) three (3) business days after receipt of such objections, or
(ii) the Closing Date, to elect to cure such objections, which then shall be
cured at or prior to Closing.  If Seller does not elect to cure any such matters
within the period specified in the preceding sentence, then Purchaser’s sole
remedy shall be to elect, by delivering written notice thereof to Seller and the
Escrow Agent on or before the earlier of (i) three (3) business days after
Seller’s election, or (ii) the Closing Date, to either:

(1)terminate this Agreement in which case the Deposit shall be promptly returned
to Purchaser and thereafter, neither party shall have any further rights or
obligations hereunder except for those matters that expressly survive the
expiration or termination of this Agreement; or

(2)waive the new objections not cured by Seller (whereupon such previously
objected-to item shall thereafter be deemed to be an additional Permitted
Encumbrance hereunder) and proceed to closing.  If Purchaser does not timely
make the required election in writing, then Purchaser shall be deemed to have
made the election to waive the new objections.



12



 

Notwithstanding anything in the foregoing to the contrary, Purchaser has ordered
and expects to receive an updated ALTA/NSPS survey for the Property (the
“Updated Survey”) on or before January 6, 2020.  Purchaser, by written notice to
Seller (the “Survey Defect Termination Notice”) on or before the earlier to
occur of (i) two (2) business days after receipt of the Updated Survey, and (ii)
January 9, 2020, shall have the right to terminate this Agreement in the event
any matter is shown on the Updated Survey that was not shown on the Survey and
was not actually known by Purchaser prior to the Approval Date, and which
materially and adversely affects the Property  (a  “Survey Defect”).  Seller
shall have the right to void the Survey Defect Termination Notice provided
Seller agrees (but with no obligation to do so) by written notice to Purchaser
(the “Voiding Notice”) within three (3) business days after receipt of the
Survey Defect Termination Notice to cure the Survey Defect prior to Closing.  If
Purchaser timely delivers Survey Defect Termination Notice and Seller either
fails to deliver the Voiding Notice (or fails to cure the Survey Defect)
pursuant to the preceding terms, the Deposit shall be returned to Purchaser and
thereafter neither party shall have any further rights or obligations hereunder
except for those matters that expressly survive the expiration or termination of
this Agreement. 

Subject to Section 4.5 of this Agreement, Seller shall not, after the Effective
Date, by voluntary act, intentionally create any new easements, liens, deeds of
trust, mortgages, covenants, restrictions, agreements or any other encumbrances
to title to all or any portion of the Property which will not be released on or
before the Closing without the prior written consent of Purchaser.

3.2.1If Purchaser elects to secure an extended coverage owner’s and/or lender’s
policy(ies) of title insurance, Purchaser shall satisfy, at its cost, Title
Company’s requirements therefor and pay the increase in premium for such
coverage.  Purchaser shall also be solely responsible for the cost of any
endorsements to any title insurance policy that Purchaser or its lender may
require.

3.2.2Seller shall pay for any endorsement(s) to the Title Policy if such
endorsement(s) are issued in connection with an election by Seller to insure
over a title matter as to which Title Notice has been given by Purchaser
pursuant to Section 3.2.  Seller shall not pay or be responsible to secure any
endorsements that may be requested by Purchaser, such as patent, contiguity,
separate tax parcels, access, or zoning endorsements, all of which shall be
Purchaser’s sole cost and expense if Purchaser elects to secure such
endorsements, provided,  however, that, other than an owner’s affidavit in the
form customarily provided by Seller and its affiliates to the Title Company,
Seller shall not be obligated to provide to Title Company any owner’s indemnity,
certifications, covenants, obligations or liabilities beyond those that Seller
is providing to Purchaser under this Agreement. 

3.3Contracts.  On or before the Approval Date, Purchaser shall notify Seller in
writing if it elects not to assume at Closing any of the Contracts which are
identified on Exhibit 3.3 (the “Contracts”) attached hereto other than the
Improvement Contracts, if any, which Purchaser shall be required to assume.  If
Purchaser does not

13



 

exercise its right to terminate this Agreement on or before the Approval Date,
Seller shall give notice of termination of such disapproved Contract(s),
excluding the Improvement Contracts, if any, as of the Closing Date;
provided that, if under the disapproved Contract(s) Seller has no right to
terminate same on or prior to Closing, or if a termination fee or charge is due
thereunder as a result of such termination, Purchaser shall (i) assume at
Closing all obligations thereunder from the Date of Closing until the expiration
dates of such Contracts or (ii) reimburse Seller for the payment of the
termination-related fee or charge, as applicable.  Furthermore, notwithstanding
any provision to the contrary, Purchaser shall be required to assume at Closing
all existing Contracts, if any, for tenant or landlord improvements listed on
Exhibit 3.3 or entered into after the Effective Date in accordance with this
Agreement (the “Improvement Contracts”).

Unless Purchaser gives written notice (the “Contract Notice”) to Seller not
later than the Approval Date that it disapproves any of the Contracts, Purchaser
will be deemed to have approved same, and such Contracts will be assigned by
Seller and assumed by Purchaser at Closing.

3.4Tenant Estoppels.   It shall be a condition precedent to Purchaser’s
obligation to consummate the Closing that Purchaser shall have received no later
than two (2) business days prior to the Closing tenant estoppel certificates
(collectively, the “Tenant Estoppel Certificates”) from [information removed].
 Seller shall use commercially reasonable efforts to obtain the Tenant Estoppel
Certificates in the form provided for in such Leases or in the form attached
hereto as Exhibit 3.4 from all Tenants.  Prior to delivering the Tenant Estoppel
Certificates, Seller will prepare and deliver the Tenant Estoppel Certificates
to Purchaser for Purchaser’s reasonable approval as to factual matters contained
therein and Purchaser shall provide any written comments thereto to Seller
within three (3) business days after delivery.  Seller shall deliver to
Purchaser any executed Tenant Estoppel Certificates it receives from tenants
within two (2) business days after receipt.  After executed Tenant Estoppel
Certificates are received by Purchaser it shall promptly provide Seller within
three (3) business days after receipt Purchaser’s approval or any permitted
disapproval with a reasonable explanation of the same.  Purchaser’s failure to
affirmatively approve or disapprove any form or executed Tenant Estoppel
Certificate within such three (3) business day period in accordance with the
preceding sentence shall be deemed Purchaser’s approval of the Tenant Estoppel
Certificate in question.  In no event shall any Tenant Estoppel Certificates be
delivered to any tenant prior to December 26, 2019.  Provided, however,
notwithstanding any provision to the contrary in this Agreement, and for the
avoidance of doubt, Purchaser may not disapprove any Tenant Estoppel Certificate
for purposes of this Section 3.4 condition if (x) a tenant qualifies any
statement(s) in its Tenant Estoppel Certificate to Tenant’s knowledge, (y) a
tenant reserves the right to audit any Operating Expense Pass-Throughs, and/or
(z) a tenant asserts a CAM dispute so long as the total amount of CAM disputed
by all tenants is less than $75,000 in the aggregate and the asserted CAM
dispute for any individual tenant is $15,000 or less; and further provided that
Purchaser may only disapprove a Tenant Estoppel Certificate otherwise
substantially in the form provided for in such Leases or Exhibit 3.4, or for
national or regional tenants, the form regularly used by such tenant, if such
Tenant Estoppel Certificate discloses a material adverse matter not known to
Purchaser prior to the expiration of the Due Diligence Period

14



 

and inconsistent with the Leases and other documents made available to Purchaser
by Seller during the Due Diligence Period.  If Seller believes it will be unable
to satisfy the requirements of this Section, Seller shall have the right to
extend the Closing Date on up to no more than two (2) occasions and in no event
not more than thirty (30) days in the aggregate to provide Seller additional
time to satisfy the requirements of this Section; provided that the Date of
Closing shall occur five (5) business days after Seller receives executed Tenant
Estoppel Certificates satisfying the requirements of this Section during such
thirty (30) day period.  If notwithstanding any exercised extension of the
Closing Date pursuant to the preceding sentence Seller is unable to satisfy the
requirements of this Section, Seller shall deliver to Purchaser written notice
thereof, and Purchaser shall have the right to either (i) waive the requirements
contained herein and proceed to close this transaction upon the terms and
conditions of this Agreement, or (ii) terminate this Agreement in which event
the Deposit (less the Independent Consideration) shall be returned to Purchaser
and the parties shall have no further obligations under this Agreement except
for those which expressly survive termination of this Agreement.  For the
avoidance of doubt, Seller’s failure to deliver, and Purchaser’s failure to
receive, any Tenant Estoppel Certificates shall not be deemed a default by
Seller under this Agreement.

3.5Purchaser’s Right to Terminate.  If Purchaser in its sole and absolute
discretion determines that the Property is suitable for its purposes, Purchaser
shall have the right to provide written notice to Seller approving the condition
of the Property (the “Continuation Notice”) on or before 5:00 p.m. Arizona time
on the Approval Date specified in the Term Sheet of this Agreement (the
“Approval Date”).  If the Continuation Notice is not timely given, the Title
Company shall promptly return the Deposit (less the Independent
Consideration) to Purchaser, and neither party shall have any further liability
hereunder except for Purchaser’s obligations set forth in Sections 3.1.2 and 3.6
hereof and in this Section.  Time is agreed to be strictly of the essence with
respect to the giving of the Continuation Notice.  If a Continuation Notice is
timely given, the Deposit shall be nonrefundable to Purchaser (except as
otherwise set forth herein).  No termination by Purchaser shall relieve
Purchaser of liability for any prior breach of, or default under, this Agreement
. 

3.6Confidentiality.  [information removed]  

3.7Prior to Closing.  Until Closing, Seller or Seller’s agent shall:

3.8Insurance.  Keep the Property insured against fire and other hazards covered
by extended coverage endorsement and commercial public liability insurance
against claims for bodily injury, death and property damage occurring in, on or
about the Property, with the coverages and limits comparable to those carried by
Seller prior to the Effective Date.

3.9Operation.  Subject to the Leases, operate and maintain the Property in a
businesslike manner and substantially in accordance with Seller’s past practices
with respect to the Property, and make any and all repairs and replacements
reasonably required to deliver the Property to Purchaser at Closing in its
present condition, normal

15



 

wear and tear excepted, provided that (i) Seller shall have no obligation to
make extraordinary capital expenditures or expenditures outside Seller’s normal
course of business and (ii) in the event of any loss or damage to the Property
as described in Section 7, Seller shall repair the Property only if Seller is
obligated to do so under the Leases and if Seller so elects, and then only to
the extent of available insurance proceeds.  Except as set forth in Section
3.1.2, Purchaser shall not contact, deal with, or negotiate with tenants,
subtenants or prospective tenants or subtenants, of the Property without prior
written consent of Seller and shall notify Seller promptly if any tenant, or
prospective tenant, contacts Purchaser.  In the event of any loss or damage to
the Property as described in Section 7,  Section 7 shall control.

3.10New Contracts; Contracts.  Enter into only those third party contracts which
are necessary to carry out its obligations under Section 4.2, provided that such
contracts (i) are available on commercially reasonable terms, (ii) are
cancelable on no more than thirty (30) days written notice and (iii) are
cancelable without payment of any termination fee or other penalty.  If, after
the Effective Date, Seller desires to enter into any such contract, it shall
promptly provide written notice thereof to Purchaser, together with a copy of
the proposed contract, requesting Purchaser’s approval, not to be unreasonably
withheld, conditioned, or delayed for any such requests delivered to Purchaser
before date which is three (3) business days before the Approval Date, and at
Purchaser’s sole discretion thereafter. If Purchaser fails to notify Seller in
writing, within three (3) business days after receipt of the notice provided for
in the preceding sentence, of its intention not to assume such contract, it
shall be treated as a contract approved by Purchaser.

3.11Leases; New Leases.  Continue its present rental program and efforts at the
Property to rent vacant space and renew expiring leases, provided that (i) after
the Effective Date and until the date which is three (3) business days before
the Approval Date, Seller shall not execute any new or renewal leases or amend,
terminate or accept the surrender of any existing tenancies or approve any
subleases or lease assignments without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed, except
that the Seller is authorized to accept the termination of Leases at the end of
their existing terms without Purchaser’s prior written consent, (ii) after the
date which is three (3) business days before the Approval Date, Seller shall not
execute any new or renewal leases or amend, terminate or accept the surrender of
any existing tenancies or approve any subleases or lease assignments without the
prior written consent of Purchaser, at Purchaser’s sole discretion, and (iii) in
the event that Seller executes any new lease after the Effective Date with
Purchaser’s approval, and such lease requires the construction of tenant
fixtures or improvements and/or the payment of leasing or brokerage
commission(s) at the expense of the landlord, Purchaser, by approving such
Leases if executed after the Approval Date, agrees to assume the obligation to
pay and/or at Closing to reimburse Seller for the paid portion of the cost of
such improvements and leasing or brokerage commission(s) and any other costs
associated with such Leases, unless Seller and Purchaser expressly agree in
writing that Seller shall be responsible for any such costs. Notwithstanding
anything to the contrary contained herein, Seller shall have the right to
approve any subleases or assignments if Seller is required to be reasonable in
granting its approval

16



 

with respect to the same under the applicable Lease and Seller in good faith
believes that Purchaser’s withholding of its consent shall cause Seller to be in
breach under the applicable Lease. Failure of Purchaser to consent or expressly
withhold its consent stating with specificity the basis of its objection within
forty-eight (48) hours after written request for such consent shall be deemed to
constitute consent.

3.12New Liens.  Not, on or after the Approval Date, create any new encumbrance
or lien affecting the Property other than liens and encumbrances (i) that can be
discharged prior to Closing, and (ii) that in fact are discharged prior to or at
the Closing.

3.13Copies of Written Notices.  Seller shall, from and after the date hereof,
promptly provide Purchaser with copies of all written notices received by Seller
after the date hereof which assert any material breach of Leases, agreements,
laws, covenants or permits applicable to the Property.

3.14Lease Terminations; Defaults.  Nothing herein shall in any way affect or
restrict the right of Seller to seek to enforce its rights under any Lease, but
the taking of any actions or the exercise of any remedies after the Approval
Date which could result in the termination of the Lease shall require the
written consent of Purchaser which Purchaser may withhold in its sole and
absolute discretion; provided, however, that such action is consistent with what
a reasonable and prudent property owner would do under the circumstances then
existing.

4.Representations and Warranties.

[information removed]

 

5.Costs and Prorations.

5.1Purpose and Intent.  Except as expressly provided herein, the purpose and
intent of this Agreement is that Seller shall bear all expenses of ownership and
operation of the Property and shall receive all income therefrom accruing
through midnight at the end of the day preceding the Closing Date, and Purchaser
shall bear all such expenses and receive all such income accruing
thereafter.  This provision shall survive Closing.

5.2Purchaser’s Costs.  Purchaser shall pay the following costs of closing this
transaction:

5.2.1The fees and disbursements of its counsel, inspecting architect and
engineer, if any;

5.2.2One-half (1/2) of any escrow fees and one-half (1/2) of all real estate
transfer, stamp or documentary taxes;



17



 

5.2.3any sales or use taxes relating to the transfer of Personal Property to
Purchaser;

5.2.4The cost of any title insurance in excess of the cost(s) of a standard
coverage owner’s policy without extended coverage or special endorsements,
including, any additional premium charge(s) for endorsements and/or deletion(s)
of exception items and one-half (1/2) of any cancellation charge(s) imposed by
any title company in the event a title insurance policy is not issued;

5.2.5the cost of any survey obtained by Purchaser;

5.2.6Any recording fees;

5.2.7Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction; and

5.3Seller’s Costs.  Seller shall pay the following costs of closing this
transaction:

5.3.1The fees and disbursements of its counsel;

5.3.2One-half (½) of any escrow fees, and one-half (1/2)  of all real estate
transfer, stamp or documentary taxes;

5.3.3The cost of a standard coverage owner’s title insurance policy without
extended coverage or special endorsements issued in connection with this
transaction, whether pursuant to the Title Commitment or otherwise and one-half
(1/2) of any cancellation charge(s) imposed by any title company in the event a
title insurance policy is not issued;

5.3.4The broker’s fee to the extent any such fee is payable pursuant to the
separate agreement between Seller and Broker.

5.4Prorations.  Except as otherwise set forth herein, collected Rents and any
other amounts (including, without limitation, payment of base rent, ground rent,
parking income and reimbursements of Property operating costs) paid by tenants
applicable to the month in which the Date of Closing occurs or prepaid by
tenants for months after the month in which the Date of Closing occurs shall be
prorated as of the Date of Closing and be adjusted against the Purchase Price on
the basis of a schedule (the “Rent Schedule”) which shall be prepared by Seller
and delivered to Purchaser at least three  (3)  business days prior to Closing
for Purchaser’s reasonable approval.  The Rent Schedule shall set forth (i)
rents and other amounts payable applicable to the month in which the Date of
Closing occurs, (ii) rents and other amounts collected by Seller applicable to
the month in which the Date of Closing occurs, and (iii) rents and other amounts
due but uncollected and applicable to the month in which the Date of Closing
occurs, (the latter unpaid obligations being referred to herein as the “Current

18



 

Delinquencies”), as well as rental and other payment delinquencies (excluding
those applicable to the month in which the Date of Closing occurs) which are
owed to Seller but uncollected as of the Date of Closing (“Delinquencies”). 

Prior to Closing, Seller shall complete and deliver to Purchaser an estimated
reconciliation of the charges to tenants for operating and/or common area
maintenance charges, inclusive of Taxes (as hereinafter defined) (collectively
“Operating Expenses”), under the Leases for calendar year 2019 and provide a
complete copy of the same to Purchaser.  If the estimated reconciliation shows
that Seller owes tenants a refund of Operating Expenses for the 2019 calendar
year based on amounts actually collected by Seller, such amount shall be
credited to Purchaser at Closing and Purchaser shall pay the applicable amount
owed to each tenant, and Purchaser shall indemnify, defend and hold Seller
harmless from and against any Claims resulting from Purchaser’s failure to pay
such amounts to the applicable tenants.  Except for any credits provided by
Seller to Purchaser as provided in the preceding sentence, Seller shall be
responsible for amounts owed to tenants for overpayment of Operating Expenses
for calendar year 2019.  If the reconciliation shows that the tenants owe Seller
additional Operating Expenses for calendar year 2019, Purchaser shall pay such
amounts to Seller as and when collected from the applicable tenants and
Purchaser shall use reasonable efforts to bill and collect such amounts from the
applicable tenants.

Purchaser shall receive a credit against the Purchase Price, or cash in an
amount equal to, any security deposits and other deposits with respect to the
Leases, which deposits are held by Seller and have not been applied or forfeited
as of Date of Closing, and such deposits will be kept by Seller. 

If the Closing occurs, other than with respect to Taxes and insurance which
shall be prorated as provided elsewhere in this Agreement, Purchaser shall be
responsible for the payment of (and shall reimburse Seller for) all such common
area maintenance costs incurred in 2020 (the “2020 Expenses”) with respect to
the Property and Purchaser shall be entitled to receive all amounts collected
from tenants on account of the same, and, notwithstanding anything in the first
paragraph of this Section 6.4 to the contrary, the additional rents paid by
tenants and attributable to such expenses shall be credited to Purchaser at
Closing rather than prorated.

In the event that any security deposits are in the form of letters of credit or
other financial instruments, Seller will, at Closing, assign its interest in
such letters of credit or financial instruments to Purchaser, and, following
Closing, Seller will cooperate with Purchaser, at no cost to Seller, in order to
cause Purchaser to be named as beneficiary under such letters of credit and
other financial instruments to be assigned to Purchaser, and Purchaser shall not
receive a credit against the Purchase Price for such security deposits.

5.4.1Subject to the provisions of the penultimate paragraph of Section 6.4
above, the 2020 Expenses actually paid by Seller as of the Date of Closing, and
which have not been reimbursed to Seller by tenants, shall be prorated as of the
Date of Closing and adjusted against the Purchase Price,

19



 

provided that within ninety (90) days after the Closing, Purchaser and Seller
shall make a further adjustment for such charges which may have accrued or been
incurred prior to the Date of Closing, but not collected or paid at that date.
All prorations shall be made on a 365-day calendar year basis, using actual
number of days in the month.

5.4.2Percentage Rentals.  All percentage and overage rentals (“Percentage
Rentals”) under the Leases for any lease year ending before the Date of Closing
which are due and unpaid shall be allocated entirely to Seller and adjusted
against the Purchase Price at Closing.  With respect to Percentage Rentals for
the lease year in which the Date of Closing occurs, Seller shall receive as an
adjustment to the Purchase Price an amount equal to the “Pre-Date of Closing
Allocable Share”.  The “Pre-Date of Closing Allocable Share” with respect to a
Lease will be a fraction, (the numerator of which is the number of days in such
lease year occurring up to but not including the Date of Closing and the
denominator of which is the number of days in such lease year) multiplied by the
Percentage Rentals paid for the immediately preceding lease year (or some other
reasonable estimate).  Within ninety (90) days after the Percentage Rentals
payable by each Tenant for the entire lease year in which the Date of Closing
occurs are finally determined in accordance with its Lease, Seller and Purchaser
shall make such prorations adjustments and payments as may be required to ensure
that Seller and Purchaser each have received the share of Percentage Rentals to
which it is entitled pursuant to the foregoing provisions hereof.  During such
ninety (90) day period, Purchaser shall use its reasonable efforts to collect
Percentage Rentals; provided, however, that in no event shall Purchaser be
required terminate any Lease or litigate with any tenant.

5.4.3Tenant Contribution.  Notwithstanding the foregoing and/or Section 6.5 to
the contrary, no prorations or adjustments shall be made for portions, if any,
of real estate taxes, personal property taxes, special assessments or operating
costs of the Property to the extent a tenant under the Leases is required to pay
same directly to the applicable utility company, service provider or
governmental entity pursuant to the terms of any of the Leases. 

5.4.4The party receiving sales tax on rents shall be responsible to remit same
promptly to the Arizona Department of Revenue.

5.5Taxes.  Real estate taxes, personal property taxes, special assessments (and
installments thereof) and other governmental taxes and charges relating to the
Property, including annual or periodic permit fees, (collectively, “Taxes”)
accruing during the year in which Closing occurs shall be prorated as of the
Date of Closing on an accrual basis and adjusted against the Purchase Price. 
Purchaser shall receive a credit at Closing for second half 2019
Taxes.  Notwithstanding anything to the contrary contained in this Agreement
including, without limitation,  Sections 6.8 and 6.9, (i) Purchaser shall, to
the extent unpaid by tenants as of Closing, use reasonable efforts to bill and
collect second half 2019 Taxes from the tenants under their Leases and reimburse
Seller for any portion thereof collected by Purchaser from such tenants, and

20



 

(ii) any payments on account of Taxes received by Purchaser from tenants after
the bills for second half 2019 Taxes have been sent to tenants shall be applied
against the credit for second half 2019 Taxes which Purchaser received at
Closing from Seller and shall be paid to Seller whenever received by Purchaser;
provided, however, that if a tenant is in default under its Lease (after any
applicable notice and cure period) as of Closing for not having paid base rent
and Taxes due under its Lease, Purchaser shall have the right to apply any
payments received from such tenant on account of Taxes after Closing first to
amounts actually then owed to Purchaser, if any, on account of Taxes before
turning over any excess amounts received from such tenant to Seller to be
applied towards second half 2019 Taxes.  If Closing occurs before the actual
Taxes payable during such year are known, the proration of Taxes shall be upon
the basis of Taxes for the Property payable by Seller on a cash basis during the
immediately preceding year; provided, however, that if the Taxes payable during
the year in which Closing occurs are thereafter determined to be more or less
than the Taxes payable during the preceding year (after any appeal of the
assessed valuation thereof is concluded), Seller and Purchaser promptly (but no
later than six (6) months after Closing except in the case of an ongoing tax
protest), shall adjust the proration of Taxes and Seller or Purchaser, as the
case may be, shall pay to the other any amount required as a result of such
adjustment, and further provided that any reproration of an increase in real
estate taxes shall take into account only increases in the tax rate or millage,
i.e., any portion of any real estate tax increase attributable to an increase in
assessed value shall not be taken into account.  This covenant shall not merge
with the Deed delivered hereunder but shall survive the Closing.

5.6In General.

(a)Any other costs or charges of closing this transaction not specifically
mentioned in this Agreement shall be paid and adjusted in accordance with local
custom in Maricopa County, Arizona.

(b)(i) None of Seller’s insurance policies relating to the Property will be
assigned to Purchaser, and Purchaser shall be responsible for arranging for its
own insurance as of the Closing Date; (ii) utilities paid by Seller, including
telephone, electricity, water and gas, shall be read as close as possible
before the Closing Date and Purchaser with cooperation from Seller’s on-site
property manager, if necessary, shall be responsible for all the necessary
actions needed to arrange for utilities to be transferred to the name of
Purchaser on the Closing Date, including the posting of any required deposits
(it being understood, however, that Seller shall be entitled to a credit at the
Closing for any utility deposits  which it or its predecessors have made prior
to the Closing  Date, to the extent the same are transferred to Purchaser, and
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to and including the Closing Date, and any utility deposits for which it
does not receive a credit hereunder); and (iii) on the Closing Date, the
Property will not be subject to any financing obtained by Seller or its
predecessors.  Accordingly, there will be no prorations for insurance, utilities
(except to the extent provided above for utility deposits), payroll or debt
service.  In the event a meter reading is unavailable for any particular utility
or is read on a date other than the

21



 

Closing Date, such utility bill shall be prorated in the manner provided in
Section 6.1.

5.7Closing Adjustment.  Escrow Agent shall prepare a Closing statement on the
basis set out above, and shall endeavor to deliver such computation to Purchaser
and Seller at least two (2) business days prior to Closing.

5.8Post-Closing Reconciliation.  Except for proration of Percentage Rentals
which shall be done as soon reasonably possible after all of the required
information is available for the period subject to proration between Seller and
Purchaser and which period may extend beyond six (6) months after the Closing
Date, if any of the other aforesaid prorations cannot be calculated accurately
as of the Closing Date, then they shall be calculated as soon after the Closing
Date as feasible, but in any event no later than six (6) months after the
Closing. Notwithstanding any provision contained in this Agreement to the
contrary, after the expiration of said period (as extended for proration of
Percentage Rentals and reimbursement to Seller of second half 2019 Taxes as and
when received by Purchaser), no further adjustments, credits or prorations shall
be made or allocated between the parties under this Agreement for any of the
items listed in this Section 6,  except for any delinquencies due to Seller and
except for a reproration of Taxes pursuant to Section 6.5 above in the event the
Taxes for the year of Closing are not known as of the Closing Date.

5.9Post-Closing Collections.  Purchaser shall use its commercially reasonable
efforts during the ninety (90) day period immediately following the Date of
Closing to collect Current Delinquencies and Delinquencies.  Amounts collected
from tenants who or which, as of the Date of Closing, were obligors with respect
to Current Delinquencies and/or Delinquencies shall be applied first to satisfy
such tenants’ obligations for the payment period during which collection
occurred, second to satisfy Current Delinquencies, third to satisfy
Delinquencies, and the balance to satisfy any other rental obligations of such
tenants to Purchaser. Amounts collected and applicable to satisfy Current
Delinquencies shall be paid promptly to Seller to the extent of Seller’s
pro-rata entitlement thereto, and amounts collected and applicable to satisfy
Delinquencies shall be promptly paid to Seller.

At the end of the ninety (90) day period following the Date of Closing,
Purchaser shall prepare and deliver to Seller a statement (“Collection
Statement”) identifying all payments collected during such ninety (90) days from
tenants who were listed on the Rent Schedule prepared and delivered pursuant to
Section 6.4 hereof as obligors on Current Delinquencies or Delinquencies.  If
any uncollected Current Delinquencies or then unsatisfied Delinquencies exist,
Purchaser hereby agrees to assign to Seller any and all rights afforded the
obligee with respect thereto (with respect to Current Delinquencies, to the
extent of Seller’s pro-rata entitlement thereto), whereupon Seller shall be
entitled to take such steps, including the right to file suit, as Seller in its
sole and absolute discretion deems necessary or appropriate to collect such
sums, excepting only the right to dispossess any tenant still in possession of
its further right to occupy the premises demised to it.  Such assignment shall
be effective automatically, without the need for execution or delivery of any
instrument of assignment.  Upon request

22



 

of Seller, however, Purchaser shall execute and deliver to Seller such
instrument(s) as Seller may reasonably request to confirm such
assignment.  Purchaser shall, at no cost to Purchaser, cooperate with Seller in
any manner reasonably requested by Seller in connection with any such collection
effort.  Notwithstanding anything to the contrary contained in this paragraph,
if Purchaser uses reasonable efforts after Closing to collect any amounts owed
by such tenants to Seller (without the requirement on the part of Purchaser to
terminate any Leases or litigate with any tenants), Seller agrees not to pursue
legal action against any tenant of the Property after Closing for Current
Delinquencies, Delinquencies and second half 2019 Taxes.

At Seller’s written request, Purchaser shall make available, or shall cause its
property manager to make available, records reasonably adequate to reflect
correctly total rental and other payments collected under each of the Leases for
a period of nine (9) months after the Closing Date for the purpose of verifying
the accuracy of the Collection Statement and the rental and any other payments
collected by Purchaser which were earned during Seller’s ownership period and
which should have been paid to Seller pursuant to this Section 6.9.  Nothing
contained in this paragraph shall entitle Seller to receive any records other
than records related to the rentals and other payments collected under the
Leases.

5.10Other Items.  All cash in any operating, reserve or other property accounts
on the Closing Date shall belong to Seller.

5.11Survival.  The provisions of this Section 6 shall survive Closing.

6.Damage, Destruction or Condemnation.

6.1Material Event.  If, prior to Closing, ten percent (10%) or more of the net
rentable area of the Building or of the parking spaces on the Property or (i)
the Property is damaged and repairs are reasonably estimated to equal or exceed
$1,000,000, (ii) all access to the Property is rendered completely untenantable,
or is destroyed, (iii) any material portion of the Property is taken under power
of eminent domain, or an action is initiated or threatened to take any material
portion of the Property under power of eminent domain, or (iv) any Major Tenant
has a right to terminate in connection with any casualty damage or condemnation
that occurs after the Effective Date (each of the foregoing collectively
referred to as a “Material Event”), then Purchaser may elect to terminate this
Agreement by giving written notice of its election to Seller within (5) business
days after receiving notice of such destruction or taking (but not later than
the Closing), whereupon the Deposit (together with any interest accrued thereon)
shall be returned to Purchaser and this Agreement shall be deemed cancelled and
of no further force or effect, and neither party shall have any further rights
or liabilities against or to the other except for such provisions which are
expressly provided in this Agreement to survive the termination hereof.  If
Purchaser does not give such written notice within such period, this transaction
shall be consummated on the date and at the Purchase Price provided for in
Section 1, and Seller shall assign to Purchaser the physical damage proceeds of
any insurance policy(ies) payable to Seller, or Seller’s portion of any
condemnation award, as applicable, in both cases up to the amount of the
Purchase Price

23



 

and including any rights of Seller to prosecute, settle, compromise, or appeal
such payments, and, if an insured casualty, pay to Purchaser the amount of any
deductible, if not previously paid by Seller, but not to exceed the amount of
the loss.

6.2Immaterial Event.  If, prior to Closing, the Property is damaged or in the
event of a taking or threat of taking that in each case does not constitute a
Material Event, Purchaser shall close this transaction on the date and at the
Purchase Price agreed upon in Section 1, and Seller shall assign to Purchaser
(i) its interest in the physical damage proceeds of any insurance policies
payable to Seller or Seller’s portion of any condemnation award, as applicable,
in both cases, up to the amount of the Purchase Price and including any rights
of Seller to prosecute, settle, compromise, or appeal such payments, and, if an
insured casualty, pay to Purchaser the amount of any deductible not previously
paid by Seller but not to exceed the amount of the loss.

6.3Cooperation.  Seller and Purchaser, as may be appropriate, shall cooperate in
prosecuting, settling, and compromising any such condemnation award and
insurance claim.

6.4Termination and Return of Deposit.  If Purchaser elects to terminate this
Agreement pursuant to this Section 7, Title Company shall immediately return the
Deposit (less the Independent Consideration) to Purchaser.

7.Notices.  Any notice, consent, or approval required or permitted to be given
hereunder shall be in writing and shall be deemed to be given when hand
delivered or one (1) business day after pickup by Federal Express, UPS
overnight, or similar overnight express service, or on the date when delivered
by electronic mail or by facsimile transmission with written acknowledgment of
receipt, in any case addressed to the parties at their respective addresses for
Notice set out on the Term Sheet, or, in each case, to such other address as
either party may from time to time designate by giving notice in writing to the
other party, provided that neither party shall designate as its address a post
office box or other address which does not accept overnight delivery.  Notice
hereunder may be given by counsel acting on behalf of either party.  Telephone
numbers are for informational purposes only.  Effective notice will be deemed
given only as provided above.  Notice given to Seller or Purchaser by e-mail is
not considered proper notice under this section unless (i) a copy of the notice
is also sent to the recipients by overnight courier for delivery on the second
business day next following the date of email transmission and/or (ii) Seller or
Purchaser or its respective counsel, as applicable, acknowledge receipt of the
such notice.

8.Closing and Escrow.

8.1Escrow Instructions.  Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company to serve
as the instructions to the Title Company as the Escrow Agent for consummation of
the transaction contemplated herein, and Title Company shall execute this
Agreement to acknowledge acceptance of the escrow.  Seller and Purchaser shall
execute such additional and supplementary escrow instructions as may be
appropriate to enable the

24



 

Title Company to comply with the terms of this Agreement, provided,  however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
prevail.

8.2Duties of Escrow Agent.

(a)Escrow Agent is acting solely as a stakeholder under this
Section 9.2.  Escrow Agent’s duties shall be determined solely by the express
provisions hereof and are purely ministerial in nature.

(b)During the term of this Agreement, Escrow Agent shall hold and deliver the
Deposit strictly in accordance with the terms and provisions of this Agreement
and shall not commingle the Deposit with any funds of Escrow Agent or
others.  Escrow Agent shall invest the Deposit in an account at a financial
institution satisfactory to Seller and Purchaser, and such account shall have no
penalty for early withdrawal.  Escrow Agent shall disburse the Deposit in strict
accordance with the written instructions of the parties hereto.  Escrow Agent
shall not disburse the Deposit without at least one business day’s notice to
Seller.

Escrow Agent’s initials:______

(c)Seller and Purchaser are aware that the Federal Deposit Insurance Corporation
(“FDIC”) coverage applies only to a maximum amount of $250,000 for each
individual depositor.  Further, Seller and Purchaser understand that Escrow
Agent assumes no responsibility for, nor will Seller and Purchaser hold Escrow
Agent liable for, any loss occurring which arises from the fact that the amount
of any individual depositor’s account exceeds $250,000 and that the excess
amount is not insured by the FDIC, except to the extent caused by the gross
negligence or willful misconduct of Escrow Agent.  Seller and Purchaser further
understand that certain banking instruments such as, but not limited to,
repurchase agreements and letters of credit are not covered at all by FDIC
insurance.

(d)If this Agreement is terminated by the mutual written agreement of Seller and
Purchaser, or if Escrow Agent is unable at any time to determine to whom the
Deposit should be delivered, or if a dispute develops between Seller and
Purchaser concerning the proper disposition of the Deposit, then Escrow Agent
shall deliver the Deposit in accordance with the joint written instructions of
the Seller and Purchaser.  If written instructions are not received by Escrow
Agent within ten (10) days after Escrow Agent has served a written request for
instructions upon both Seller and Purchaser, the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction in the state
where the Property is located and to interplead Seller and Purchaser.  Upon the
filing of the interpleader action, Escrow Agent shall be discharged from any
further obligations in connection with this Agreement.



25



 

(e)If costs or expenses are incurred by Escrow Agent because of litigation or a
dispute between Seller and Purchaser concerning this Agreement (which litigation
or dispute does not involve any action, omission or failure to act by Title
Company), Seller and Purchaser shall each pay Escrow Agent one-half of Escrow
Agent’s reasonable costs and expenses.  Except for such costs and expenses, no
fee or charge shall be due or payable to Escrow Agent for its services under
this Agreement.

(f)Escrow Agent undertakes only to perform the duties and obligations imposed
upon it under the terms of this Agreement, and to do so in strict accordance
with the Agreement, and does not undertake to perform any of the covenants,
terms and provisions applicable to Seller and Purchaser.

(g)Purchaser and Seller acknowledge and agree that Escrow Agent has assumed no
liability except for gross negligence or willful misconduct and that Escrow
Agent may seek advice from its own counsel and shall be fully protected in any
action taken by it in good faith in accordance with the opinion of its counsel.

(h)The conditions to the Closing shall be the Escrow Agent’s receipt of funds
and documents as described in this Section 9.2.  Upon receipt of such funds and
documents, Escrow Agent shall deliver the items as described in this Agreement.

(i)The funds required from Purchaser and all acts and documents required of
Purchaser or Seller in order to close the escrow pursuant hereto shall be
deposited with Escrow Agent on the business day prior to the Closing Date,
Closing shall be performed no later than 11:00 a.m. (Arizona Time) on the
Closing Date, and shall be available for immediate distribution at Closing. 
Notwithstanding the foregoing, the Purchaser will not be deemed in default under
this Agreement for delivery of the funds required to consummate the purchase of
the Property in accordance with this Agreement after 1:00 p.m. (Arizona Time) on
the Closing Date, so long as the total amount of funds due and owing the Seller
are actually received by Seller via wire transfer to an account designated by
the Seller (as confirmed by Federal Reserve reference number) on the Closing
Date.

(j)Notwithstanding anything to the contrary in this Section 9.2, in the event
the Closing does not occur on or before the Closing Date, the Escrow Agent
shall, unless it is notified by both parties to the contrary within five (5)
business days after the Closing Date, return to the depositor thereof items
which were deposited pursuant to this Agreement.  The foregoing instruction to
return items does not include the Deposit.  Any such return shall not, however,
relieve either party of any liability it may have relating to its wrongful
failure to close.

(k)Escrow Agent shall not be responsible or liable in any manner whatsoever for
the correctness, genuineness or validity of any document or instrument, or any
signature thereon, deposited with or delivered to Escrow Agent

26



 

pursuant to this Agreement.  Escrow Agent may act in reliance upon any such
document or instrument, which Escrow Agent in good faith believes to be genuine
and duly authorized, without investigation as to the correctness, genuineness or
validity thereof.  Escrow Agent shall not be liable except for the performance
of such duties and obligations as are specifically set forth in this Agreement
and no implied covenants or obligations shall be read into this Agreement
against Escrow Agent.  Escrow Agent is not chargeable with knowledge, and has no
duties with respect to any other agreements between Seller and
Purchaser.  Escrow Agent shall not be responsible to see to the correct
application of any funds disbursed by it pursuant to this Agreement.

(l)Seller and Purchaser acknowledge that the transaction contemplated hereunder
shall be closed by delivering executed documents and the other closing
deliveries to the Escrow Agent in accordance with customary written
instructions.

(m)Upon request by Seller and Purchaser, Escrow Agent shall prepare a closing or
settlement statement for such party.

(n)Escrow Agent is familiar with and understands the U.S. Foreign Corrupt
Practices Act, 15 U.S.C. Sec. 78dd-1, et seq., and any other anti-corruption
laws and regulations relevant to the Agreement and has not and will not violate
these laws.

(o)The President of the United States has issued Executive Order 13224, in
conjunction with the Office of Foreign Assets Control (“OFAC”).  This order bans
any United States person from doing business with any person, entity or group
specially designated by the U.S. Secretary of State or Secretary of the Treasury
as a terrorist or terrorist entity.  OFAC maintains a list of these persons,
entities and groups, known as the Specially Designated Nationals and Blocked
Persons List (“SDN List”).  To comply with this order, Escrow Agent shall not
enter into contracts or other agreements with any person whose name appears on
the SDN List.

8.3Seller’s Deliveries.

(a)Seller shall deliver or cause to be delivered, either at the Closing through
the Title Company or by making available at the Property, as appropriate, the
following items and original documents, each executed and, if required,
acknowledged, as appropriate:

8.3.1A special warranty deed to the Property, in the form attached hereto as
Exhibit 9.3.1 (the “Deed”).

8.3.2A bill of sale in the form attached hereto as Exhibit 9.3.2 transferring
the Personal Property.



27



 

8.3.3(i) Copies of all Leases and any new leases entered into pursuant to
Section 4.4; (ii) the Rent Schedule, including a listing of any tenant security
and other deposits and prepaid rents held by Seller with respect to the
Property; (iii) the cash security deposits (which shall be credited by Seller to
Purchaser as set forth in Section 6.4) and letters of credit held by Seller as
security under the Lease, but only to the extent the same have not been applied
in accordance with the Leases or returned to tenants and relate to tenants
occupying space at the Property on the Closing Date pursuant to Leases then in
effect; and (iv) an assignment of such Leases, deposits, and prepaid rents by
way of an Assignment and Assumption of Leases in the form attached hereto as
Exhibit 9.3.3.

8.3.4(i) Copies of all Contracts which Purchaser has elected to assume or which
are not terminable by the Seller without fee or penalty on or before the Date of
Closing; and (ii) an assignment of such Contracts to Purchaser by way of an
assignment and assumption agreement, in the form attached hereto as
Exhibit 9.3.4.

8.3.5An assignment to Purchaser of certain intangible property owned by Seller
and used solely in connection with the Property in the form attached hereto as
Exhibit 9.3.5.

8.3.6An assignment of all unexpired, transferable warranties and guarantees then
in effect, if any, with respect to the Improvements or any repairs or
renovations to such Improvements and Personal Property being conveyed hereunder,
which assignment is in the form attached hereto as Exhibit 9.3.6.

8.3.7Seller shall deliver to Purchaser at Closing, or within a reasonable time
after Closing, the originals of all Leases (to the extent in Seller’s
possession, otherwise copies) and, to the extent available, Contracts and
building plans and specifications relating to the Property which are in Seller’s
possession as well as keys or key codes in Seller’s possession for the
Property.  All other books and records requested by Purchaser will be provided
at Seller’s sole discretion and at Purchaser’s sole cost.  These materials may
be delivered at the Property.

8.3.8A certificate pursuant to the Foreign Investment and Real Property Tax Act
in the form attached hereto as Exhibit 9.3.8.

8.3.9An Affidavit of Property Value (which may be executed and acknowledged by
Escrow Agent if instructed by Seller).

8.3.10The Closing Statement (prepared by the Title Company).

8.3.11.  An owner’s affidavit in the form reasonably acceptable to the Title
Company.



28



 

8.4Purchaser’s Deliveries.  At Closing, Purchaser shall (i) pay Seller the
Purchase Price through the Escrow Agent and provide any instruments required by
the Title Company from a purchaser of real property; and (ii) execute and
deliver the agreements referred to in Sections 9.3.3(iv) and 9.3.4(ii), an
Affidavit of Property Value (which may be executed and acknowledged by Escrow
Agent if instructed by Purchaser), and the Closing Statement.

8.5Mutual Obligations.  Seller and Purchaser shall each deposit such other
instruments as are reasonably required (i) to confirm their respective authority
to close this transaction, (ii) by Escrow Agent, or (iii) otherwise to
consummate the sale and acquisition of the Property in accordance with the terms
hereof (provided that in no event shall any such documents increase the
liability of Purchaser or Seller).  Seller and Purchaser hereby designate Escrow
Agent as the “Reporting Person” for the transaction pursuant to Section 6045(e)
of the Internal Revenue Code and the regulations promulgated thereunder and
agree to execute such documentation as is reasonably necessary to effectuate
such designation.

8.6Possession.  Purchaser shall be entitled to possession of the Property upon
conclusion of the Closing, subject to the rights of tenants and other occupants
and matters of record.

8.7Insurance.  Seller shall terminate its policies of insurance as of noon on
the Date of Closing and Purchaser shall be responsible for obtaining its own
insurance thereafter.

8.8Utility Service and Deposits.  To the extent any utility account is in
Seller’s name, Seller shall be entitled to the return of any deposit(s) and/or
bond(s) posted by it or its predecessor with any utility company and Purchaser
shall notify each utility company serving the Property to terminate any Seller
account, effective at noon on the Date of Closing, such notice to be in the form
of Exhibit 9.8 attached hereto, at Purchaser’s cost.

8.9Notice Letters.  At Closing, Seller shall provide to Purchaser executed
copies of letters to tenants and to service, maintenance, supply and other
contractors serving the Property, whose Leases and Contracts (respectively) were
assigned to Purchaser at Closing, advising them of the sale of the Property to
Purchaser, and directing to Purchaser all rents and bills for the services and
supplies, respectively, provided to the Property on and after the Date of
Closing.  Such letters shall be in the form of Exhibit 9.9 attached hereto, and
Purchaser shall be responsible for sending out such letters.  

9.Breach; Default; Failure of Condition.  [information removed]

10.Miscellaneous.

10.1Entire Agreement.  This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, constitutes the entire
agreement between the parties with respect to the sale of the Property, and no
alteration,

29



 

modification or interpretation hereof shall be binding unless in writing and
signed by both parties.  The parties are not bound by any agreements,
understandings, provisions, conditions, representations or warranties (whether
written or oral and whether made by Seller or any agent, employee or principal
of Seller or any other party) other than as are expressly set forth and
stipulated in this Agreement.

10.2Severability.  If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

10.3Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Arizona without regard to conflict of
law principles.

10.4Assignability.  Purchaser shall not (and shall not have the right to) assign
this Agreement without first obtaining Seller’s written consent; provided
however, that Purchaser may, without Seller’s consent, but with no less than
five (5) business days written notice to Seller which notice will include the
name and signature block of such assignee and the names of all principals and
entities owning twenty-five percent (25%) or more of such assignee, assign this
Agreement to an “Affiliate” of Purchaser or designate an “Affiliate” to take
title, to the Property at Closing.  Affiliate means any entity that is owned and
controlled by an entity of which the general partners, managers or voting
members are at least fifty-one (51%) percent owned by Purchaser.  Any assignment
in contravention of this provision shall be void.  No assignment, whether or not
permitted, shall release the Purchaser herein named from any obligation or
liability under this Agreement.  The Purchaser and any permitted assignee shall
be jointly and severally liable for all such obligations and liabilities. Any
permitted assignee shall be deemed to have made any and all representations and
warranties made by Purchaser hereunder, as if the assignee were the original
signatory hereto.

If Purchaser requests Seller’s consent to an assignment of this Agreement,
Purchaser shall (i) notify Seller in writing of the proposed assignment;
(ii) provide Seller with the name, address and signature block of the proposed
assignee; (iii) provide Seller with financial information, including current
financial statements, for the proposed assignee; and (iv) provide Seller with a
copy of the proposed instrument of assignment.

Any transfer or assignment of any membership or other beneficial interest of
Purchaser in excess of forty-nine percent (49%) shall be deemed an assignment
within the meaning of this Section 11.4.

10.5Successors Bound.  This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.



30



 

10.6Captions.  The captions in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the scope or content of any of its provisions.

10.7Attorneys’ Fees.  In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ and paralegals’ fees and costs actually incurred,
whether incurred out of court, at trial, on appeal or in any bankruptcy,
arbitration or administrative proceedings.

10.8No Relationship.  Nothing contained in this Agreement shall be construed to
create a fiduciary, partnership, joint venture, principal/agent or other
relationship between the parties or their successors or assigns, and the parties
owe no duty to each other except as expressly stated in this Agreement.

10.9Time of Essence.  Time is of the essence for all purposes of this Agreement.

10.10Counterparts.  This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. Each
counterpart may be delivered by electronic mail or facsimile transmission
provided that a signed original is provided promptly. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto.

10.11Recordation.  Neither this Agreement nor any memorandum or notice hereof
shall be recorded.  Purchaser shall (i) not, and hereby waives its rights to,
file any notice of lis pendens or other form of notice of pendency or other
instrument against the Property or any portion thereof in connection herewith
and (ii) indemnify Seller against all liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller by reason of the
filing by Purchaser or its agent of any such memorandum, notice or other
instrument.  If Purchaser fails to comply with the terms hereof by recording or
attempting to record this Agreement or a notice thereof, such act shall not
operate to bind or cloud the title to the Property.  Seller shall, nevertheless,
have the right forthwith to institute appropriate legal proceedings to have the
same removed from record.  If Purchaser or any agent, broker or counsel acting
for Purchaser shall cause or permit this Agreement or a copy thereof to be filed
in an office or place of public record, Seller, at its option, and in addition
to Seller’s other rights and remedies, may treat such act as a default of this
Agreement on the part of the Purchaser.  However, the filing of this Agreement
in any lawsuit or other proceedings in which such document is relevant or
material shall not be deemed to be a violation of this Section 11.11.

In the event that either party records this Agreement or any memorandum or
notice thereof, such party shall be in breach of this Agreement and the
non-breaching party shall be entitled to pursue any and all remedies pursuant to
this Agreement or as otherwise provided by law.



31



 

10.12Proper Execution.  The submission by Seller to Purchaser of this Agreement
in unsigned form shall be deemed to be a submission solely for Purchaser’s
consideration and not for acceptance and execution.  Such submission shall have
no binding force and effect, shall not constitute an option, and shall not
confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial
performance.  The submission by Seller of this Agreement for execution by
Purchaser and the actual execution and delivery thereof by Purchaser to Seller
shall similarly have no binding force and effect on Seller unless and until
Seller shall have executed this Agreement.  Signatures of this Agreement
transmitted by facsimile or via electronic mail (*.pdf or similar file types)
shall be valid and effective to bind the party so signing.  Each party agrees to
promptly deliver an execution original to this Agreement, any amendment thereto,
or any notice sent via facsimile or via electronic mail with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, amendment or notice, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically mailed signature in all instances and shall accept the telecopied
or electronically mailed signature of the other party to this agreement.

10.13Tax Protest.  If, as a result of any tax protest or otherwise, any refund
or reduction of any real property or other tax or assessment relating to the
Property during the period for which, under the terms of this Agreement, Seller
is responsible, Seller shall be entitled to receive or retain such refund or the
benefit of such reduction, less amounts to which any tenants under the Leases
are entitled, and less equitable prorated costs of collection.  In the event
Seller receives any tax refund which includes a refund of real property taxes or
assessments attributable to the Property for any period on or after the Closing
Date, Seller agrees to promptly pay the amounts attributable to the period from
and after the Closing Date to Purchaser after deducting that portion required to
be refunded or allocated to tenants for that period according to the terms of
their leases.

10.14Best Knowledge; Received Written Notice.  Whenever a representation,
warranty or other statement is made in this Agreement or in any document or
instrument to be delivered at Closing pursuant to this Agreement, on the basis
of the best of knowledge of Seller, or is qualified by Seller having received
written notice, such representation, warranty or other statement is made with
the exclusion of any facts disclosed to or otherwise known by Purchaser, and is
made solely on the basis of the current, conscious, and actual, as distinguished
from implied, imputed and constructive, knowledge on the date that such
representation or warranty is made, without inquiry or investigation or duty
thereof, of Scott Mullen who is the officer at UBS Realty and Edward Reading who
is the officer at Vestar with the most knowledge about the operation of the
Property, without attribution to such specific officers of facts and matters
otherwise within the personal knowledge of any other officers or employees of
Seller or third parties, including but not limited to tenants and property
managers of the Property, and excluding, whether or not actually known by such
specific officers, any matter known to Purchaser or its agents at the time of
Closing.  So qualifying Seller’s knowledge shall in no event give rise to any
personal liability on the part of Scott Mullen and Edward Reading or any other
officer or employee of any Seller Party. 



32



 

10.15Survival and Limitation of Representations and Warranties.

[information removed]

10.16[Intentionally Omitted]    

10.17[Intentionally Omitted]

10.18No Personal Liability.  Any liability for participation in this transaction
shall remain with Purchaser and Seller only and in no event shall there be any
personal liability on the part of any officer, manager or employee of the
parties, their partners or their constituent members or entities.  This
provision shall survive Closing or any termination of this Agreement.

10.19Date of Agreement.  All references to the date of this Agreement mean the
date upon which both Seller and Purchaser have executed this Agreement.

10.20Date of Performance.  If the date of performance of any obligation or the
expiration of any time period provided herein should fall on a Saturday, Sunday
or legal holiday, then said obligation shall be due and owing, and said time
period shall expire, on the first day thereafter which is not a Saturday, Sunday
or legal holiday.  Any reference in this Agreement to a “business day” shall
mean any day of the week other than a Saturday, Sunday or legal holiday.  Except
as may otherwise be set forth herein, any performance provided for herein shall
be timely made if completed not later than 5:00 p.m. (Arizona Time) on the day
of performance.

10.21Waiver.  Excuse or waiver of the performance by the other party of any
obligation under this Agreement shall only be effective if evidenced by a
written statement signed by the party so excusing or waiving.  No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Purchaser of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement.  All of the provisions of this
Section 11 shall survive the Closing, or in the event that the Closing does not
occur, any termination or cancellation of this Agreement.

10.22Interpretation.  This Agreement is the result of negotiations between the
parties who are experienced in sophisticated and complex matters similar to the
transaction contemplated by this Agreement and is entered into by both parties
in reliance upon the economic and legal bargains contained herein and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the Agreement, the relative bargaining
powers of the parties or the domicile of any party.  Seller and Purchaser are
each represented by legal counsel competent of advising them of their
obligations and liabilities hereunder.  The presentation and negotiation of this
Agreement shall not be construed as any offer by Seller to sell, or any offer by
Purchaser to purchase, the Property or obligate either party unless and until
this Agreement has been duly executed and delivered to both parties.

10.23Public Disclosure.  [information removed]



33



 

10.24Governmental Approvals.  Nothing in this Agreement shall be construed as
authorizing Purchaser to apply for a zoning change, variance, subdivision map,
lot line adjustment, or other discretionary governmental act, approval or permit
with respect to the Property prior to Closing, and Purchaser shall not do so
without the prior written approval of Seller, which approval may be withheld in
Seller’s sole and absolute discretion.  Purchaser also agrees not to submit any
reports, studies or other documents, including without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to Closing, unless first approved in writing by Seller, which
approval Seller may withhold in its sole, absolute discretion, provided,
however, that Purchaser shall have the right without the consent of Seller to
request a zoning confirmation letter or certificate from the City of Chandler as
noted above in Section 2.3(d).  Purchaser’s obligation to purchase the Property
shall not be subject to or conditioned upon Purchaser obtaining any variance(s),
zoning amendment, subdivision map, lot line adjustment or other discretionary
governmental act, approval or permit.

10.25Purchaser Not a Successor of Seller.  Purchaser is not and shall not be
deemed to be a successor to Seller.  Purchaser is acquiring only the Property
and not an ongoing business enterprise.

10.26Termination.  Upon termination of this Agreement in accordance with its
terms (and not as a result of a default by either party), neither party shall
have any further rights or obligations or liabilities, except those rights and
obligations arising under any sections of this Agreement which expressly survive
termination of this Agreement.  It is hereby agreed that, in addition to express
statements of survivability, all references in this Agreement to Seller’s or
Escrow Agent’s obligation to return the Deposit to Purchaser (or to deliver same
to Seller, if applicable) shall survive the termination of this Agreement.

10.27Construction.  As used herein, the words “include”, “including”, and
similar terms shall be construed as if followed by the phrase “without
limitation”.

10.28No Third Party Beneficiary.  This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary.

10.29Copy and Electronic Signature.  Counterparts of this Agreement may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all
purposes.  Electronic signatures shall be deemed original signatures for
purposes of this Agreement and all matters related thereto, with such electronic
signatures having the same legal effect as original signatures.

10.301031 Exchange.  Seller acknowledges that Purchaser may be acquiring the
Property as part of a multi-property transaction attempting to qualify as a
tax-free exchange (“1031 Exchange”) under Section 1031 of the Internal Revenue
Code. 

34



 

Seller shall, to the extent provided below, cooperate with Purchaser’s
reasonable request to allow Purchaser to attempt to qualify for the 1031
Exchange; provided, however, that Seller’s obligation to cooperate with
Purchaser shall be limited and conditioned as follows:  (i) Seller shall receive
written notice from Purchaser at least seven (7)  business days prior to the
Date of Closing of Purchaser’s intent to effect the 1031 Exchange, which notice
shall identify the parties involved in such 1031 Exchange and shall be
accompanied by all documents for which Seller’s signature will be required; (ii)
Purchaser shall effectuate the 1031 Exchange through an assignment of its rights
under this Agreement to a qualified intermediary; (iii) Seller shall not be
required to execute any further documents or instruments beyond a simple consent
to an assignment by Purchaser of its rights under this Agreement to the
qualified intermediary identified by Purchaser; provided, however, that in no
event shall Seller be required to execute any document or instrument which, in
Seller’s sole discretion and judgment, may (A) subject Seller to any additional
liability or obligation to Purchaser or any other individual, entity or
governmental agency; (B) diminish or impair Purchaser’s obligations or Seller’s
rights under the Agreement; or (C) may delay the Closing; (iv) Purchaser shall
pay for any and all additional costs and expenses (including attorneys’ fees)
incurred by Seller in connection with accommodating the 1031 Exchange and Seller
shall be entitled to a credit at Closing to reimburse Seller for such costs and
expenses; (v) the 1031 Exchange shall not be structured to require (A) Seller to
convey the Property to any third party or (B) Seller to take title to or accept
a security interest in any other property; (vi) Purchaser shall not assign or
transfer any of Purchaser’s rights under this Agreement except as provided under
Section 11.4 and in this Section 11.31; (vii) Purchaser shall not be relieved of
any of its obligations under this Agreement by reason of the 1031 Exchange;
(viii) Seller makes no representation or warranty concerning the 1031 Exchange;
and (ix) Purchaser agrees to indemnify, defend, and hold Seller, Seller’s
officers, directors, shareholders, beneficiaries, members, partners, agents,
employees and attorneys, and their respective successors and assigns (each, an
“Indemnified Party”) harmless from and against any claims, costs, damages,
expenses (including, but not limited to, attorneys’ fees and costs), liabilities
and losses incurred by, claimed against or suffered by any Indemnified Party
arising in connection with the 1031 Exchange.  The foregoing indemnity shall
survive the Closing or any termination of this Agreement.  Purchaser’s failure
to effectuate any intended 1031 Exchange shall not relieve Purchaser from its
obligations to consummate the purchase and sale transaction contemplated by this
Agreement and the consummation of the 1031 Exchange shall not be a condition
precedent to Purchaser’s obligations under this Agreement.

[SIGNATURES FOLLOW]



35



 

IN WITNESS WHEREOF, Purchaser and Seller have executed and delivered this
Agreement as of the date set forth above.

SELLER:VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:/s/ Edward J. Reading
Name:Edward J. Reading
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

         By:/s/ William P. Robertson
     Name:William P. Robertson
     Title:Executive Director

     By:/s/ Kevin M. Dowd
     Name:Kevin M. Dowd
     Title:Executive Director





36



 

VESTAR CTC CHANDLER PHASE 2, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:/s/ Edward J. Reading
Name:Edward J. Reading
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

         By:/s/ William P. Robertson
     Name:William P. Robertson
     Title:Executive Director

     By:/s/ Kevin M. Dowd
     Name:Kevin M. Dowd
     Title:Executive Director

 





37



 

PURCHASER:CONSOLIDATED-TOMOKA LAND CO.,
a Florida corporation

By: /s/ Steven R. Greathouse 
Printed name: Steven R. Greathouse
Its: SVP - Investments

A fully executed copy of this Agreement, has been received by the Title Company
this _____ day of ____________, 2019, and by execution hereof the Title Company
hereby covenants and agrees to be bound by the terms of this Agreement.

FIRST AMERICAN TITLE INSURANCE COMPANY

By:
Printed name:
Its:



38



 

List of Exhibits

 

 

 

 

Exhibit 1.1.1.A

Exhibit 1.1.1.B

Legal Description of Seller I Land

Legal Description of Seller II Land

Exhibit 1.1.3

Inventory of Personal Property

Exhibit 1.1.6.A

Exhibit 1.1.6.B

Schedule of Leases and Security Deposits – Seller I

Schedule of Leases and Security Deposits – Seller II

Exhibit 3.1.2

Insurance Requirements

Exhibit 3.3

Schedule of Contracts and Equipment Leases

Exhibit 3.4

Form of Tenant Estoppel Certificate

Exhibit 4.4

Existing Leases for Which Purchaser is Responsible for Build-Out Costs and
Commissions

Exhibit 9.3.1

Form of Special Warranty Deed

Exhibit 9.3.2

Form of Bill of Sale

Exhibit 9.3.3

Form of Assignment and Assumption of Leases

Exhibit 9.3.4

Form of Assignment and Assumption of Contracts

Exhibit 9.3.5

Form of Property Name Assignment

Exhibit 9.3.6

Form of Assignment of Warranties and Guarantees

Exhibit 9.3.8

Form of FIRPTA Certificate

Exhibit 9.8

Form of Notice to Utility Company

Exhibit 9.9

Notice to Tenants

 

 



39



 

EXHIBIT 1.1.1.A

LEGAL DESCRIPTION of SELLER I land

 

Picture 1 [cto20191231ex103376f8b001.jpg]



Exhibit 1.1.1.A



 

EXHIBIT 1.1.1.B

LEGAL DESCRIPTION of SELLER II lanD

Picture 2 [cto20191231ex103376f8b002.jpg]



Exhibit 1.1.1.B



 

EXHIBIT 1.1.3

INVENTORY OF PERSONAL PROPERTY

Any and all personal property, machinery, apparatus, and equipment owned by the
Seller, and used in the operation, repair and maintenance of the Land and
Improvements and located at the Property as of the Date of Closing.

[information removed]

 

 



Exhibit 1.1.3



 

EXHIBIT 1.1.6.A

SCHEDULE OF LEASES AND SECURITY DEPOSITS – SELLER I

 

 

 

[information removed]

 

Date

 

 



Exhibit 1.1.6A-1



 

EXHIBIT 1.1.6.B

SCHEDULE OF LEASES AND SECURITY DEPOSITS – SELLER II

 

 

 

[information removed]

 

Date

 

 

 



Exhibit 1.1.6.B-1



 

EXHIBIT 3.1.2

INSURANCE REQUIREMENTS

I.Before making any physical or environmental inspections of the Property (the
“Assessments”), Purchaser and all Purchaser’s consultants, engineers and any
environmental consultant and any subcontractor thereof (and any other agent,
contractor or consultant of Purchaser performing Assessment activities) shall
have and maintain in forms and with companies reasonably acceptable to Seller at
least the following insurance coverage:

A.Environmental Legal Liability Insurance

If and only if the Seller approves an invasive testing of the Property,
Purchaser and any environmental consultant of the Purchaser shall maintain a
policy of environmental legal liability insurance, having minimum limits of Five
Million Dollars ($5,000,000) per occurrence (or Each Pollution Incident Loss)
with a Five Million Dollar ($5,000,000) Policy aggregate, written on a
claims-made or occurrence basis, with a deductible no greater than One Hundred
Thousand Dollars ($100,000) per occurrence.  Consultant shall maintain
claims-made coverage in the above liability limits for at least two (2) years
after contract completion under the same terms and conditions.  Notwithstanding
the foregoing, in the event Purchaser wishes to conduct a phase II environmental
assessment or any intrusive  testing (without implying any consent to any such
testing), additional or increased coverage may be required.

B.Workers’ Compensation and Employers’ Liability

1.Statutory requirement in states where operating, to include all areas involved
in operations covered under this Agreement.

2.Coverage “B” – Employers’ Liability - $100,000 Bodily Injury by accident –
each accident; $100,000 Bodily Injury by disease – each employee; $500,000
disease policy limit.

C.General Liability Insurance

1.Standard Commercial General Liability policy form on an occurrence basis
including Premises/Operations Liability, Broad Form Contractual Liability,
Blanket Owner’s and Contractors Liability and Products/Completed Operations
Liability and the explosion, collapse and underground (xcu) exclusions
eliminated.

2.Limits of Liability: One Million Dollars ($1,000,000) Per Occurrence and Two
Million Dollars ($2,000,000) Products Completed Operations and General
Aggregates.



Exhibit 3.1.2-1



 

D.Automobile Liability Insurance

1.Comprehensive Automobile form, including all Owned, Non-Owned and Hired
Vehicles.

2.Limits of Liability: Bodily Injury, $1,000,000 each person, $1,000,000 any one
accident or loss.

3.The policy shall include Insurance Services Office policy endorsement Form
MCS-90 or a similar endorsement providing coverage for environmental claims
should there be any transportation of pollutants.

E.Umbrella Liability

Minimum amount of Five Million Dollars ($5,000,000) each occurrence and general
aggregate, providing excess coverage on a following form basis over the coverage
required by Subsections A., B. (except for Worker’s Compensation), C. and
D.  However, any of Purchaser’s consultants, engineers and any environmental
consultant and any subcontractor thereof (and any other agent, contractor or
consultant of Purchaser performing Assessment activities) shall not be required
to maintain the Umbrella Liability insurance required herein.

II.Additional Requirements

A.Except where prohibited by law, all insurance policies except the
Environmental Legal Liability Policy, shall provide that the insurance companies
waive the rights of recovery or subrogation against the Seller, its agents,
servants, invitees, employees, affiliated companies, contractors,
subcontractors, and their insurers.

B.Such insurance shall not be subject to cancellation except upon thirty (30)
days prior written notice to Seller.

C.All insurance required hereunder shall be with such insurance companies as are
reasonably satisfactory and acceptable to Seller.  Prior to commencement of the
Assessment, Purchaser shall deliver to Seller for its inspection all insurance
certificates for coverage required hereunder or such other evidence of
compliance with the foregoing insurance requirements as is required by, and
satisfactory and acceptable to, Seller.

D.Seller and any parent, subsidiaries, affiliates, investment advisors, property
managers or designees identified by Seller in writing to Purchaser shall be
named as additional insured under the General Liability, Automobile Liability
and Umbrella Liability insurance policies required to be maintained by
Purchaser’s consultants and/or any subcontractor thereof.

E.All Insurance coverage maintained by Purchaser and Purchaser’s consultants and
any subcontractor thereof shall be primary and not contributing with any
insurance maintained by Seller.

 

 



Exhibit 3.1.2-2



 

EXHIBIT 3.3

SCHEDULE OF CONTRACTS AND EQUIPMENT LEASES

 

 

 

[information removed]

 

Date

 

 

 

 



Exhibit 3.3-1



 

EXHIBIT 3.4

FORM OF TENANT ESTOPPEL CERTIFICATE

(Insert trade name of tenant)

To:[Insert Name and Address of Purchaser]

and[Insert Name of Seller]

10 State House Square, 15th Floor

Hartford, CT 06103-3604

Re:[Insert Property Address and Tenant Suite Number]

The undersigned, __________________________, a _____________ (“Tenant”), is the
Tenant under that certain Lease dated _______________, executed by Tenant and
____________________________(“Landlord”), [as amended by ____________________]
 ([as amended, collectively,] the “Lease”).  Pursuant to the Lease, Tenant
leases a portion of that certain property located at
__________________________________, ___________, ___________ (the “Leased
Premises”), and more particularly described in the Lease (the “Property”).

Tenant hereby certifies as follows:

1.  The Lease is in full force and effect and has not been modified,
supplemented or amended, except as set forth in the introductory paragraph
hereof. 

2.  Tenant is in actual occupancy of the Premises under the Lease and Tenant has
accepted the same.  Landlord has performed all obligations under the Lease to be
performed by Landlord, including, without limitation, completion of all tenant
work required under the Lease and the making of any required payments or
contributions therefor.  Tenant is not entitled to any further payment or credit
for tenant work.

3.  The current term of the Lease shall expire on ______________.  Tenant has
the following rights to renew or extend the term of the Lease or to expand the
Premises: ____________________________________.

4.  Tenant has not paid any rentals or other payments more than one (1) month in
advance except as follows: _________________________ .

5.  Base rent payable under the Lease is ____________.  Base rent (“Base Rent”)
and Tenant’s additional rent (“Additional Rent”) have been paid through
_________.  There currently exists no claims, defenses, rights of set-off or
abatement to or against the obligations of Tenant to pay Base Rent or Additional
Rent or relating to any other term, covenant or condition under the Lease.

6.  There are no concessions, bonuses, free months’ rent, rebates or other
matters affecting the rentals except as follows: .



Exhibit 3.4-1



 

7.  No security or other deposit has been paid with respect to the Lease except
as follows: __________________________________________

8.  To Tenant’s knowledge, Landlord is not currently in default under the Lease
and there are no events or conditions existing which, with or without notice or
the lapse of time, or both, could constitute a default of the Landlord under the
Lease or entitle Tenant to offsets or defenses against the prompt payment of
rent except as follows: ____________________.  Tenant is not in default under
any of the terms and conditions of the lease nor is there now any fact or
condition which, with notice or lapse of time or both, will become such a
default.

9.  Tenant has not assigned, transferred, mortgaged or otherwise encumbered its
interest under the lease, nor subleased any of the Premises nor permitted any
person or entity to use the Premises except as
follows:  _________________________________.

10.  Tenant has no rights of first refusal or options to purchase the property
of which the Premises is a part.

11.Tenant is not the subject of any bankruptcy or other insolvency proceeding or
action.

12.  The Lease represents the entire agreement between the parties with respect
to Tenant’s right to use and occupy the Premises.

Tenant acknowledges that the parties to whom this certificate is addressed and
their respective successors and assigns will be relying upon this certificate in
connection with their acquisition and/or financing of the Property.

IN WITNESS WHEREOF, Tenant has caused this certificate to be executed this _____
day of ____________, 202__.

“TENANT”



By:

Name:

Title:

 

 



Exhibit 3.4-2



 

EXHIBIT 4.4

LEASES FOR WHICH PURCHASER IS RESPONSIBLE FOR BUILD-OUT COSTS, LEASING
COMMISSIONS AND ALL THIRD-PARTY COSTS

 

 

 

[information removed]

 

Date

 

 



Exhibit 4.4



 

EXHIBIT 5.1.5

SCHEDULE OF PENDING OR THREATENED CLAIMS

None

 



Exhibit 5.1.5



 

EXHIBIT 9.3.1

SPECIAL WARRANTY DEED

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Attention:

 

MAIL TAX STATEMENTS TO:

 

SPECIAL WARRANTY DEED

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, [VESTAR
CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.], an Arizona limited
liability company (“Grantor”), hereby grants and conveys to CONSOLIDATED-TOMOKA
LAND CO., a Florida corporation (“Grantee”), certain land located in  Maricopa
County, Arizona, and being more particularly described in Exhibit A attached
hereto and incorporated herein by reference, together with all improvements
located on such land and all right, title and interest, if any, of Grantor in
and to all rights, privileges and appurtenances pertaining thereto (such land,
improvements and other rights being collectively referred to as the “Property”).

SUBJECT TO:  Taxes and assessments which are not yet due or payable; patent
reservations; all covenants, conditions, restrictions, reservations, easements,
declarations, encumbrances, liens, obligations and liabilities or other matters
recorded in the Official Records of Maricopa County, Arizona (the “Records”) or
to which reference is made in the records; any and all conditions, easements,
encroachments, rights of way or restrictions which a physical inspection, or
accurate ALTA/NSPS survey of the Property would reveal; and the applicable
municipal, county, state or federal zoning and use regulations.

AND GRANTOR hereby binds itself and its successors to warrant and defend the
title to the Property against all of the acts of Grantor and none other, subject
to the matters set forth above.





Exhibit 9.3.1-1



 

EXECUTED as of the ____ day of __________, 2020.

GRANTOR:[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]



Exhibit 9.3.1-2



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

   By:
Name:
Title:]





Exhibit 9.3.1-3



 

 

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

STATE OF  )

) §

County of )

 

On ______________, 2020, before me, ________________________________, a Notary
Public, personally appeared ___________________________________ who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of __________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

________________________________

Signature of Notary

(Affix seal here)

 

 

 





Exhibit 9.3.1-4



 

STATE OF CONNECTICUT)

)  ss

COUNTY OF HARTFORD)

On this _____ day of ____________, 2020, before me personally appeared
________________ who acknowledged himself/herself to be the _________________ of
TPF Equity REIT Operating Partnership GP LLC, the general partner of TPF Equity
REIT Operating Partnership LP, sole member of Southwest Shopping Center
Portfolio Investors LLC, sole member of [Crossroads Towne Center Chandler I
Investors LLC, a Delaware limited liability company][Crossroads Towne Center
Chandler II Investors LLC, a Delaware limited liability company], and that
he/she, being authorized so to do, executed the foregoing instrument for the
purposes therein contained as his/her and its free act and deed, by signing the
name of the limited liability company by himself/herself as ________________.

IN WITNESS WHEREOF, I have hereunto set my hand.


Notary Public

My Commission Expires:

Printed Name of Notary:

[NOTARY SEAL

 

STATE OF CONNECTICUT)

)  ss

COUNTY OF HARTFORD)

On this _____ day of ____________, 2020, before me personally appeared
________________ who acknowledged himself/herself to be the _________________ of
TPF Equity REIT Operating Partnership GP LLC, the general partner of TPF Equity
REIT Operating Partnership LP, sole member of Southwest Shopping Center
Portfolio Investors LLC, sole member of [Crossroads Towne Center Chandler I
Investors LLC, a Delaware limited liability company][Crossroads Towne Center
Chandler II Investors LLC, a Delaware limited liability company], and that
he/she, being authorized so to do, executed the foregoing instrument for the
purposes therein contained as his/her and its free act and deed, by signing the
name of the limited liability company by himself/herself as ________________.

IN WITNESS WHEREOF, I have hereunto set my hand.


Notary Public

My Commission Expires:

Printed Name of Notary:

[NOTARY SEAL

 

 



Exhibit 9.3.1-5



 

EXHIBIT 9.3.2

BILL OF SALE

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, [VESTAR CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2,
L.L.C.], an Arizona limited liability company (the “Seller”), hereby transfers
and assigns to CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (the
“Purchaser”), all of Seller’s right, title and interest, if any, in and to those
certain items of personal property described on Exhibit A attached hereto and
made a part hereof (the “Personal Property”) relating to the Property located in
Chandler, Arizona.

All initially-capitalized terms not defined herein shall have their meaning as
set forth in that certain Purchase and Sale and Escrow Agreement (“Purchase
Agreement”) dated ________, 202__ between Seller, as seller, and Purchaser, as
buyer.

The “Personal Property” expressly excludes the following:  (i) all items of
personal property owned by tenants, subtenants, independent contractors,
business invitees and utilities;  (ii) all cash on hand, checks, money orders,
prepaid postage in postage meters, accounts receivable and claims arising prior
to the Closing, and (iii) the Excluded Property.  This Bill of Sale is given by
Seller and accepted by Purchaser with no warranties, express or implied, except
that Seller is the lawful owner of the Personal Property.

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including but not limited to:  merchantability of the Personal Property or its
fitness for any particular purpose; the design or condition of the Personal
Property; the quality or capacity of the Personal Property; workmanship or
compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto; patent infringement or latent
defects.  Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis.





Exhibit 9.3.2



 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of ____________, 2020.

[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

   By:
Name:
Title:]

 



Exhibit 9.3.2



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]

 

 



Exhibit 9.3.2



 

EXHIBIT 9.3.3

ASSIGNMENT AND ASSUMPTION OF LEASES

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [VESTAR CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2,
L.L.C.], an Arizona limited liability company (the “Assignor”), hereby assigns,
transfers and delegates to CONSOLIDATED-TOMOKA LAND CO., a Florida corporation
(the “Assignee”), and Assignee hereby agrees to assume and accept the assignment
and delegation of all of Assignor’s right, title and interest [except for
Assignor’s right to collect delinquent rent] in and to the Landlord’s rights and
obligations under the leases and the security deposits relating to the Property
and more particularly described on Exhibit A attached hereto.  The leases and
security deposits (“Leases”) are listed on Exhibit B attached hereto.

All initially-capitalized terms not defined herein shall have their meaning as
set forth in that certain Purchase and Sale and Escrow Agreement dated
__________, 2019, between Assignor, as seller, and Assignee, as buyer (the
“Purchase Agreement”).

By accepting this Assignment and by its execution hereof, Assignee assumes the
payment and performance of, and agrees to pay, perform and discharge, all the
debts, duties and obligations to be paid, performed or discharged from and after
the date hereof, by the “landlord” or the “lessor” under the terms, covenants
and conditions of the Leases, including, without limitation, brokerage
commissions and compliance with the terms of the Leases relating to tenant
improvements and security deposits.

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the non-prevailing party shall pay the
prevailing party’s costs and expenses of such litigation including, without
limitation, reasonable attorneys’ fees.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.

This Agreement is made subject, subordinate and inferior to the easements,
covenants and other matters and exceptions set forth on Exhibit C (the
“Permitted Exceptions”), attached hereto and made a part hereof for all
purposes.





Exhibit 9.3.3-1



 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this ____ day of ____________, 2020.

ASSIGNOR:

[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]



Exhibit 9.3.3-2



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]

ASSIGNEE:CONSOLIDATED-TOMOKA LAND CO.,
a Florida corporation

By:
Printed name:

Its:

 

 



Exhibit 9.3.3-3



 

EXHIBIT 9.3.4

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

In consideration of One Dollar and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, [VESTAR CTC CHANDLER,
L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.], an Arizona limited liability
company (the “Assignor”), hereby assigns to and delegates CONSOLIDATED-TOMOKA
LAND CO., a Florida corporation (the “Assignee”), with an office and place of
business at ____________________________ and Assignee hereby assumes and accepts
the assignment and delegation of all of Assignor’s right, title and interest in
and to the contracts, licenses, agreements and equipment leases (the
“Contracts”) described on Exhibit A attached hereto relating to the Property,
and Assignee hereby accepts such assignment.

All initially-capitalized terms not defined herein shall have their meaning as
set forth in that certain Purchase and Sale and Escrow Agreement dated ________,
202__ between Assignor, as seller, and Assignee, as purchaser (the “Purchase
Agreement”).

If any litigation between Assignor and Assignee arises out of the obligations of
the parties under this Assignment or concerning the meaning or interpretation of
any provision contained herein, the non-prevailing party shall pay the
prevailing party’s costs and expenses of such litigation including, without
limitation, reasonable attorneys’ fees.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.





Exhibit 9.3.4-1



 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this ____ day of ____________, 2020.

ASSIGNOR:

[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]



Exhibit 9.3.4-2



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]

ASSIGNEE:CONSOLIDATED-TOMOKA LAND CO.,
a Florida corporation

By:
Printed name:

Its:

 

 



Exhibit 9.3.4-3



 

EXHIBIT 9.3.5

ASSIGNMENT OF PROPERTY NAME

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged [VESTAR CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.],
an Arizona limited liability company (the “Assignor”), hereby assigns, transfers
and sets over unto CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (the
“Assignee”), (i) all of Assignor’s right, title and interest, if any, in and to
the property names “Crossroads Towne Center – Chandler Phase I” and “Crossroads
Towne Center – Chandler Phase II” and (ii) a non-exclusive and irrevocable right
to use the name “Crossroads Towne Center”.  Assignor makes no warranty or
representation of any kind with respect to its right, title and interest in the
property names.

This Assignment of Property Name may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as of
this ___ day of ________________, 2020.

[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner



Exhibit 9.3.5



 

By:
Name:
Title:]



Exhibit 9.3.5



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]

 

 



Exhibit 9.3.5



 

EXHIBIT 9.3.6

ASSIGNMENT OF WARRANTIES AND GUARANTEES

THIS AGREEMENT is made as of the _____ day of __________, 2020, between [VESTAR
CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.], an Arizona limited
liability company (the “Assignor”), and CONSOLIDATED-TOMOKA LAND CO., a Florida
corporation (the “Assignee”).

R E C I T A L S  :

Assignee has this day acquired from Assignor certain interests in land,
buildings and improvements more particularly described on Exhibit A attached
hereto and made a part hereof (the “Property”).

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, Assignor hereby assigns, transfers and sets over unto
Assignee and Assignee hereby accepts from Assignor all of Assignor’s right,
title and interest in and to all transferable warranties and guarantees, if any,
with respect to the improvements located on the Property or any repairs or
renovations to such improvements and any personal property conveyed to Assignee
by Assignor in connection with the Property.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument.





Exhibit 9.3.6



 

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date above written.

ASSIGNOR:[VESTAR CTC CHANDLER, L.L.C., 
an Arizona limited liability company

By:Vestar Arizona XXXVII, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler I Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]



Exhibit 9.3.6



 

[VESTAR CTC CHANDLER PHASE 2, L.L.C., 

an Arizona limited liability company

By:Vestar Arizona LVI, L.L.C.,

an Arizona limited liability company,
member

By:
Name:
Title:  Manager

By:Crossroads Towne Center Chandler II Investors LLC,
a Delaware limited liability company,
member

By:Southwest Shopping Center Portfolio Investors LLC, its sole member

By:TPF Equity REIT Operating Partnership LP, its sole member

By: TPF Equity REIT Operating Partnership GP LLC, its general partner

By:
Name:
Title:]

ASSIGNEE:CONSOLIDATED-TOMOKA LAND CO.,

a Florida corporation


By:
Printed name:

Its:

 

 

 



Exhibit 9.3.6



 

EXHIBIT 9.3.8

CERTIFICATE PURSUANT TO FOREIGN INVESTMENT
AND REAL PROPERTY TAX ACT

_________________________________________________ (“Member”) is the sole owner
of ______________________________________, a Delaware limited liability company
(“Seller”).  Seller, a disregarded entity for U.S. tax purposes, is the
transferor of certain real property more particularly described on Exhibit A
attached hereto.

Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  For U.S. tax purposes (including Section 1445 of the
Code), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity.  To inform the transferee that withholding of tax
will not be required in connection with the disposition of the Property pursuant
to that certain Purchase and Sale and Escrow Agreement between [VESTAR CTC
CHANDLER, L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.], an Arizona limited
liability company, as seller, and CONSOLIDATED-TOMOKA LAND CO.,  a Florida
corporation (“Purchaser”), the undersigned certifies the following on behalf of
Member:

(1)Member is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;

(2)Member is not a disregarded entity as defined in Code §1.1445-2(b)(2)(iii),

(3)Member’s U.S. employer identification number is ____________, and

(4)Member’s address is: c/o UBS Realty Investors LLC,  10 State House Square,
15th Floor,  Hartford, Connecticut 06103-3604.

This Certificate may be disclosed to the Internal Revenue Service and any false
statement contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this Certificate and,
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Member.

[NAME OF SELLER OR APPROPRIATE LAYER WITHIN SELLER ENTITY STRUCTURE],
a

 

By:
Printed name:
Its:

 



Exhibit 9.3.8



 

EXHIBIT 9.8

NOTICE TO UTILITY COMPANY

, 2020

RE:Crossroads Towne Center - Chandler
SWC Loop 202 & Gilbert Road

You are hereby notified and advised that CONSOLIDATED-TOMOKA LAND CO., a Florida
corporation (“Purchaser”) has purchased and acquired from [VESTAR CTC CHANDLER,
L.L.C.][VESTAR CTC CHANDLER PHASE 2, L.L.C.], an Arizona limited liability
company (“Seller”), all right, title and interest in and to Crossroads Towne
Center – Chandler (“Property”).

In accordance with the foregoing, you are hereby notified that all future
invoices, bills, correspondence, and notices relating to the Property with
respect to accounts currently held in the name of Seller, should be delivered to
Purchaser at the following address:  [Fill in Address].

Very truly yours,

[NAME OF PROPERTY MANAGER – all caps]

By:

Name:

Its:

[Property Manager Street Address, City and State]

CONSOLIDATED-TOMOKA LAND CO.,
a Florida corporation

By:

Name:

Its:

[Purchaser Street Address, City and State]

 

 



Exhibit 9.8



 

EXHIBIT 9.9

NOTICE TO TENANTS

_____________, 2020

Re:Notice of Change of Ownership of

Crossroads Towne Center – Chandler, SWC Loop 202 & Gilbert Road

Ladies and Gentlemen:

You are hereby notified as follows:

1.That as of the date hereof, [VESTAR CTC CHANDLER, L.L.C.][VESTAR CTC CHANDLER
PHASE 2, L.L.C.], an Arizona limited liability company, has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property, (the “Property”) to CONSOLIDATED-TOMOKA LAND CO., a Florida
corporation (the “New Owner”).

2.All notices and rental payments with respect to your leased premises at the
Property effective from and after the date hereof should be made to the New
Owner in accordance with your lease terms at the following address:

[Name of Property]

[Attention:_______________ (Telephone #: ___________)]

[Street Address]

[City, State & Zip]

3.The New Owner shall be responsible for holding your security deposit in
accordance with the terms of your lease.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]





Exhibit 9.9



 

Sincerely,

NAME OF PROPERTY MANAGER

By:

Name:

Its:

CONSOLIDATED-TOMOKA LAND CO.,

a Florida corporation

 

 

By:

Name:

Its:

 

Exhibit 9.9

